

Exhibit 10(m)

2013
TERM LOAN AGREEMENT
Dated
December 13, 2013,
to be effective as of December 20, 2013
among
EASTGROUP PROPERTIES, L.P.
EASTGROUP PROPERTIES, INC.
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
PNC CAPITAL MARKETS LLC,
as Lead Arranger and Bookrunner
and
the Lenders





--------------------------------------------------------------------------------



TABLE OF CONTENTS
1.Definitions.    1
2.The Loan.    23
2.1Advances.    24
2.2Payments.    24
2.3Pro Rata Treatment.    25
2.4Non‑Receipt of Funds by the Agent.    25
2.5Sharing of Payments, Etc.    25
2.6[Intentionally Omitted].    26
2.7Prepayment of Loan.    26
3.Conditions.    27
3.1Loan.    27
3.2Additional Requirements.    27
3.3Options Available.    28
3.4Designation, Continuation and Conversion.    28
3.5Special Provisions Applicable to LIBOR Borrowings.    29
3.6Funding Offices, Adjustments Automatic.    31
3.7Funding Sources, Payment Obligations.    31
3.8Mitigation, Non‑Discrimination.    31
3.9Taxes.    32
4.Representations and Warranties.    33
4.1Organization.    34
4.2Financial Statements.    34
4.3Enforceable Obligations; Authorization.    34
4.4Other Debt.    34
4.5Litigation.    34
4.6Taxes.    34
4.7Regulation U.    35
4.8Subsidiaries.    35
4.9Securities Act of 1933.    35

i



--------------------------------------------------------------------------------



4.10No Contractual or Corporate Restrictions.    35
4.11Investment Company Act Not Applicable.    35
4.12Public Utility Holding Company Act Not Applicable.    35
4.13ERISA Not Applicable.    35
4.14Pool Properties.    35
4.15Anti‑Money Laundering/International Trade Law Compliance.    35
4.16Disclosure.    36
5.Affirmative Covenants.    36
5.1Taxes, Existence, Regulations, Property, etc.    36
5.2Financial Statements and Information.    36
5.3Financial Tests.    37
5.4Inspection.    37
5.5Further Assurances.    37
5.6Books and Records.    37
5.7Insurance.    37
5.8Notice of Certain Matters.    38
5.9Use of Proceeds.    38
5.10Expenses of and Claims Against the Agent and the Lenders.    38
5.11Legal Compliance, Indemnification.    38
5.12Obligors' Performance.    39
5.13Professional Services.    39
5.14Capital Adequacy.    39
5.15Property Pool.    40
5.16Co‑Borrowers.    41
5.17New Guarantors.    41
5.18Interest Rate Hedge.    42
5.19Anti‑Money Laundering/International Trade Law Compliance.    43
6.Negative Covenants.    43
6.1Indebtedness.    43
6.2Mergers, Consolidations and Acquisitions of Assets.    43

ii



--------------------------------------------------------------------------------



6.3Redemption.    43
6.4Nature of Business; Management.    43
6.5Transactions with Related Parties.    43
6.6Loans and Investments.    44
6.7Liens on Properties.    45
6.8Restricted Payments.    45
6.9Securities Act of 1933.    46
6.10Subsidiaries.    46
6.11Anti‑Money Laundering/International Trade Law Compliance.    46
7.Events of Default and Remedies.    46
7.1Events of Default.    47
7.2[Intentionally Omitted].    48
7.3Allocation of Proceeds.    48
7.4Remedies Cumulative.    49
8.The Agent.    49
8.1Appointment, Powers and Immunities.    49
8.2Reliance.    50
8.3Defaults.    51
8.4Rights as a Lender.    51
8.5Indemnification.    51
8.6Non‑Reliance on Agent and Other Lenders.    52
8.7Failure to Act.    52
8.8Resignation of Agent.    53
8.9No Partnership.    53
8.10Consents and Approvals.    53
8.11No Reliance on Agent's Customer Identification Program.    54
8.12Section 313 of the Patriot Act.    54
8.13No Other Duties, etc.    54
9.Miscellaneous.    54
9.1No Waiver, Amendments.    55

iii



--------------------------------------------------------------------------------



9.2Notices.    55
9.3Venue.    56
9.4Choice of Law.    57
9.5Survival; Parties Bound; Successors and Assigns.    57
9.6Counterparts.    58
9.7Usury Not Intended; Refund of Any Excess Payments.    58
9.8Captions.    59
9.9Severability.    59
9.10Disclosures.    59
9.11Entire Agreement.    59
9.12Waiver of Jury Trial.    59
9.13Keepwell.    60
9.14USA PATRIOT Act Notice.    60







iv



--------------------------------------------------------------------------------



2013
TERM LOAN AGREEMENT
THIS 2013 TERM LOAN AGREEMENT (the "Agreement") is made and entered into as of
December 13, 2013, to be effective as of December 20, 2013 ( the "Effective
Date"), by and among EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
and EASTGROUP PROPERTIES, INC., a Maryland corporation, jointly and severally
(collectively, the "Borrower"), the financial institutions (including PNC, the
"Lenders") which are now or may hereafter become signatories hereto, and PNC
BANK, NATIONAL ASSOCIATION, a national banking association ("PNC"), as
Administrative Agent for the Lenders (in such capacity, "Agent"), and SUNTRUST
BANK, as a Lender.
WITNESSETH THAT:
WHEREAS, the Borrower has requested that the Lenders provide a term loan to the
Borrower in an aggregate principal amount not to exceed $75,000,000 (each
initially capitalized term used in these recitals having the meaning ascribed to
it in Article 1 [Definitions] of this Agreement);
WHEREAS, the Loan shall be used for general corporate purposes of the Borrower;
and
WHEREAS, the Lenders are willing to provide the Loan upon the terms and
conditions hereinafter set forth.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby
covenant and agree as follows:
1.Definitions.
Unless a particular word or phrase is otherwise defined or the context otherwise
requires, capitalized words and phrases used in Credit Documents have the
meanings provided below.
2011 Term Loan Agreement shall mean that certain Term Loan Agreement dated as of
December 16, 2011, to be effective as of December 21, 2011, by and among
Borrower, PNC, as Agent, and the lenders party thereto, as the same may have
been or may hereinafter be restated, modified or replaced.
2012 Term Loan Agreement shall mean that certain Term Loan Agreement dated as of
August 23, 2012, to be effective as of August 31, 2012, by and among Borrower,
PNC, as Agent, and the lenders party thereto, as the same may have been or may
be hereinafter be restated, modified or replaced.
Adjusted Base Rate shall mean the Base Rate plus the Applicable Margin.
Adjusted LIBOR shall mean LIBOR plus the Applicable Margin.



--------------------------------------------------------------------------------



Affiliate shall mean any Person controlling, controlled by or under common
control with any other Person. For purposes of this definition, "control"
(including "controlled by" and "under common control with") means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
Agent shall mean PNC Bank, National Association, its successors and assigns, in
its capacity as administrative agent hereunder.
Annual Audited Financial Statements shall mean the annual financial statements
of a Person, including all notes thereto, which statements shall include a
balance sheet as of the end of such fiscal year and an income statement and a
statement of cash flows, all setting forth in comparative form the corresponding
figures from the previous fiscal year, all prepared in conformity with Generally
Accepted Accounting Principles and accompanied by a report and opinion of
independent certified public accountants satisfactory to the Agent, which shall
state that such financial statements, in the opinion of such accountants,
present fairly the financial position of such Person as of the date thereof and
the results of its operations for the period covered thereby in conformity with
Generally Accepted Accounting Principles. The Annual Audited Financial
Statements shall be prepared on a consolidated basis in accordance with
Generally Accepted Accounting Principles.
Anti‑Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
Applicable Margin shall be determined in accordance with Table 1 on Schedule I
attached hereto. During any period that EastGroup Properties, Inc., shall
maintain three Credit Ratings that are not equivalent, the Applicable Margin
shall be determined based upon the Level corresponding with the lower of the two
highest Credit Ratings. During any period that EastGroup Properties, Inc., shall
maintain only two Credit Ratings that are not equivalent and those Credit
Ratings are an S&P Rating and a Moody's Rating, the Applicable Margin shall be
determined based upon the Level corresponding with the higher of the two Credit
Ratings. During any period that EastGroup Properties, Inc., shall maintain only
a Fitch Rating and either an S&P Rating or a Moody's Rating, but not both, and
such Credit Ratings are not equivalent, the Applicable Margin shall be
determined based upon the Level corresponding with the S&P Rating or the Moody's
Rating, as applicable. During any period that EastGroup Properties, Inc., shall
(a) not maintain a Credit Rating from any rating agency or (b) maintain only a
Fitch Rating, then the Applicable Margin shall be determined based on Table 1 on
Level IV on Schedule I. Any change in the Applicable Margin determined pursuant
to (a) above shall be effective on a retroactive basis to the first day of the
calendar quarter following the last calendar quarter covered by the applicable
Officer's Certificate and any change in the Applicable Margin determined
pursuant to (b) above shall be effective on the date of the applicable rating
change.

2



--------------------------------------------------------------------------------



Approved Fund shall mean any Fund that is administered or managed (a) by a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.
Base Rate shall mean, the greatest of (i) the interest rate per annum announced
from time to time by the Agent at its Principal Office as its then prime rate,
which rate may not be the lowest rate then being charged commercial borrowers by
the Agent, (ii) the Federal Funds Open Rate plus 0.5% per annum or (iii) the
Daily LIBOR Rate plus 1.0%, so long as a Daily LIBOR Rate is offered,
ascertainable and not unlawful. Any change in the Base Rate (or any component
thereof) shall take effect at the opening of business on the day such change
occurs.
Base Rate Borrowing shall mean that portion of the principal balance of the Loan
at any time bearing interest at the Adjusted Base Rate.
Base Rate Option shall have the meaning ascribed thereto in Section 3.3 hereof.
Business Day shall mean a day other than (a) a day when the main office of the
Agent is not open for business or (b) a day that is a federal banking holiday in
the United States of America,
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
Ceiling Rate shall mean, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or Pennsylvania laws
permits the higher interest rate, stated as a rate per annum. Without notice to
the Borrower or any other person or entity, the Ceiling Rate shall automatically
fluctuate upward and downward as and in the amount by which such maximum
nonusurious rate of interest permitted by applicable law fluctuates.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Legal
Requirement, (b) any change in any Legal Requirement or in the administration,
interpretation, implementation or application thereof, by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of a Legal Requirement) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
a Legal Requirement) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of a Legal Requirement), in each case pursuant
to Basel III, shall in each case be deemed to be a Change in Law regardless of
the date enacted, adopted, issued, promulgated or implemented.

3



--------------------------------------------------------------------------------



Change of Control means a change resulting when (a) any Person or Persons acting
together which would constitute a Group together with any Affiliates thereof
shall at any time either (i) Beneficially Own more than 50% of the aggregate
voting power of all classes of Voting Stock of EastGroup Properties, Inc. or
(ii) succeed in having sufficient of its or their nominees elected to the Board
of Directors of EastGroup Properties, Inc. such that such nominees, when added
to any existing directors remaining on the Board of Directors of EastGroup
Properties, Inc. after such election who is an Affiliate of such Person or
Group, shall constitute a majority of the Board of Directors of EastGroup
Properties, Inc. or (b) EastGroup Properties, Inc. ceases to own, directly or
indirectly, at least fifty‑one percent (51%) of the evidence of ownership of the
Operating Partnership. As used herein (1) "Beneficially Own" means "beneficially
own" as defined in Rule 13d‑3 of the Securities Exchange Act of 1934, as
amended, or any successor provision thereto; provided, however, that, for
purposes of this definition, a Person shall not be deemed to Beneficially Own
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person's Affiliates until such tendered securities
are accepted for purchase or exchange; (2) "Group" means a "group" for purposes
of Section 13(d) of the Securities Exchange Act of 1934, as amended; and
(3) "Voting Stock" of any Person shall mean capital stock of such Person which
ordinarily has voting power for the election of directors (or persons performing
similar functions) of such Person, whether at all times or only so long, as no
senior class of securities has such voting power by reason of any contingency.
Code shall mean the Internal Revenue Code of 1986, as amended, as now or
hereafter in effect, together with all regulations, rulings and interpretations
thereof or thereunder by the Internal Revenue Service.
Covered Entity shall mean (a) each Borrower, each of Borrower's Subsidiaries,
all Guarantors and all pledgors of collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
Credit Documents shall mean this Agreement, the Notes, the Guaranties, the
Interest Rate Pledge, all instruments, certificates and agreements now or
hereafter executed or delivered to the Agent or the Lenders pursuant to any of
the foregoing, and all amendments, modifications, renewals, extensions,
increases and rearrangements of, and substitutions for, any of the foregoing.
Credit Rating shall mean the rating assigned by a rating agency to the senior
unsecured long term Indebtedness of a Person.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
LIBOR Reserve Percentage. The Daily LIBOR Rate shall be adjusted with respect to
any advance to which the Base Rate Option applies as of the effective date of
any change in the LIBOR Reserve

4



--------------------------------------------------------------------------------



Percentage. The Agent shall give prompt notice to the Borrower of the Daily
LIBOR Rate as determined or adjusted in accordance herewith, which determination
shall be conclusive absent manifest error.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to pay over to the Agent, or any
Lender any amount required to be paid by it hereunder, (b) has notified the
Borrower or the Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, (c) has become the subject of a Bankruptcy Event, or (d) has failed at
any time to comply with the provisions of Section 2.5 with respect to purchasing
participations from the other Lenders, whereby such Lender's share of any
payment received, whether by setoff or otherwise, is in excess of its pro rata
share of such payments due and payable to all of the Lenders.
As used in this definition, the term "Bankruptcy Event" means, with respect to
any Person, such Person or such Person's direct or indirect parent company
becoming the subject of a bankruptcy or insolvency proceeding, or having had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person or such Person's direct or indirect parent company by a
Governmental Authority or instrumentality thereof if, and only if, such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
EBITDA shall mean an amount derived from (a) net earnings, plus
(b) depreciation, amortization, interest expense and income taxes, plus or minus
(c) any losses or gains resulting from sales, write‑downs, write‑ups, write‑offs
or other valuation adjustments of assets or liabilities, in each case, as
determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles, and including (without duplication) the Equity Percentage
of EBITDA for the Borrower's Unconsolidated Affiliates.
Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
Eligibility Date shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Credit Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Credit
Document is then in effect with respect to such Borrower

5



--------------------------------------------------------------------------------



or Guarantor, and otherwise it shall be the Effective Date of this Agreement
and/or such Credit Document(s) to which such Borrower or Guarantor is a party).
Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.
Eligible Ground Lease shall mean a lease either expressly approved by Agent in
writing or a lease meeting at least the following requirements: (a) a remaining
term (including renewal options exercisable at lessee's sole option) of at least
thirty (30) years, (b) the leasehold interest is transferable and assignable
without the landlord's prior consent, (c) the ground lease is financeable in
that, among other things, it provides or allows for, without further consent
from the landlord, (i) notice and right to cure to lessee's lender, (ii) a
pledge and mortgage of the leasehold interest, (iii) recognition of a
foreclosure of the leasehold interest including entering into a new lease with
the lender, and (iv) no right of landlord to terminate without consent of
lessee's lender. It is hereby stipulated that the El Paso Ground Leases and the
South Florida Ground Leases constitute Eligible Ground Leases.
Eligible Institution shall mean a commercial bank or a finance company,
insurance company or other financial institution which is regularly engaged in
making, purchasing or investing in loans and which has base capital of at least
$500,000,000.00, but shall not include any Person which is an Obligor or an
Affiliate of any Obligor, any Defaulting Lender or any natural Person.
El Paso Ground Leases means, collectively: (i) that certain Butterfield Trail
Industrial Park Lease dated September 13, 1991 (effective September 1, 1991),
between the City of El Paso, Texas, as Lessor, and Kasco Ventures, Inc. d/b/a
Kasco Ventures 226/227, as Lessee, as subsequently assigned to EastGroup
Properties, L.P., a Delaware limited partnership, successor by merger to
EastGroup Tennessee Properties, L.P., a California limited partnership, by that
certain Special Warranty Deed and Assignment of Ground Lease dated April 11,
2000, recorded as Document No. 20000025854, Real Property Records of El Paso
County, Texas; (ii) that certain Butterfield Trail Industrial Park Lease dated
November 25, 1997 (effective December 1, 1997) between the City of El Paso,
Texas, as Lessor, and EastGroup Properties, L.P., as Lessee, conveying a
leasehold interest in all of Lots 2, 3 and 4, Block 11, Butterfield Trial
Industrial Park, Unit Two, City of El Paso, El Paso County, Texas, as more
specifically described in the lease; (iii) that certain Butterfield Trail
Industrial Park Lease dated November 25, 1997 (effective December 1, 1997)
between the City of El Paso, Texas, as Lessor, and EastGroup Properties, L.P.,
as Lessee, conveying a leasehold interest in a portion of Lot 8, Block 12,
Butterfield Trial Industrial Park, Unit Three, City of El Paso, El Paso County,
Texas, as more specifically described in the lease; (iv) that certain
Butterfield Trail Industrial Park Lease dated December 1, 1997 (effective
December 1, 1997) between the City of El Paso, Texas, as Lessor, and EastGroup
Properties, L.P., as Lessee, conveying a leasehold interest in a portion of Lot
8 and all of Lot 7, Block 11, Butterfield Trial Industrial Park, Unit Two, City
of El Paso, El Paso County, Texas, as more specifically described in the lease;
and (v) that certain Butterfield Trail Industrial Park Lease dated
December 1, 1997 (effective December 1, 1997) between the City of El Paso,
Texas, as Lessor, and EastGroup Properties, L.P., as Lessee, conveying a

6



--------------------------------------------------------------------------------



leasehold interest in a portion of Lot 8 and all of Lot 9, Block 11, Butterfield
Trial Industrial Park, Unit Two, City of El Paso, El Paso County, Texas, as more
specifically described in the lease.
Equity Interest means, with respect to any Person, any share of capital stock of
(or other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person
whether or not certificated, any security convertible into or exchangeable for
any share of capital stock of (or other ownership or profit interests in) such
Person or warrant, right or option for the purchase or other acquisition from
such Person of such shares (or such other interests), and any other ownership or
profit interest in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such share, warrant, option, right or other interest is authorized or
otherwise existing on any date of determination.
Equity Percentage shall mean the aggregate ownership percentage of Borrower in
each Unconsolidated Affiliate.
Event of Default shall mean any of the events specified as an event of default
in Section 7.1 of this Agreement, and Default shall mean any of such events,
whether or not any requirement for notice, grace or cure has been satisfied.
Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
Excluded Hedge Liability or Liabilities shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Credit Document that relates
to such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower's and/or
Guarantor's failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Credit Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or Guarantor for any reason to qualify
as an Eligible Contract Participant on the Eligibility Date for such Swap;
(b) if a guarantee of a Swap Obligation would cause such obligation to be an
Excluded Hedge Liability but the grant of a security interest would not cause
such obligation to be an Excluded Hedge Liability, such Swap Obligation shall
constitute an Excluded Hedge Liability for purposes of the guaranty but not for
purposes of the grant of the security interest; and (c) if there is more than
one Borrower or Guarantor executing this Agreement or the Credit Documents and a
Swap Obligation would be an Excluded Hedge Liability with respect to one or more
of such Persons, but not all of them, this definition of Excluded Hedge
Liability or Liabilities with respect to each such Person shall only be deemed
applicable to (i) the particular Swap Obligations that constitute Excluded Hedge
Liabilities with respect to such Person, and

7



--------------------------------------------------------------------------------



(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.
Excluded Subsidiary means (a) any Subsidiary that is not a wholly‑owned
Subsidiary of the Borrower, and (b) any Subsidiary (i) holding title to assets
which are or are to become collateral for any secured indebtedness of such
Subsidiary or which is a Subsidiary that is a single asset entity and has
incurred or assumed nonrecourse indebtedness and (ii) which is prohibited from
guarantying the indebtedness of any other Person pursuant to (A) any document,
instrument or agreement evidencing such secured indebtedness or (B) a provision
of such Subsidiary's organizational documents which provision was included in
such Subsidiary's organizational documents as a condition to the extension of
such secured indebtedness.
Excluded Taxes shall mean, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 3.8), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender's failure to comply with Section 3.9,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.9.
Federal Funds Effective Rate shall mean, for any day, the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Federal Funds Open Rate shall mean, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Agent (an "Alternate Source") (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate

8



--------------------------------------------------------------------------------



Source, or if there shall at any time, for any reason, no longer exist a
Bloomberg Screen BTMM (or any substitute screen) or any Alternate Source, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error); provided, however,
that if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Federal Funds Open Rate without notice to the Borrower.
Fee Letter means the letter agreement, dated the date hereof, between the
Borrower and PNC, as the same may be amended, supplemented or otherwise modified
from time to time.
First Prepayment Period shall have the meaning ascribed to such term in the
definition of the term "Yield Maintenance Premium".
Fitch Rating means the senior unsecured debt rating from time to time received
by EastGroup Properties, Inc., from Fitch IBCA, Duff & Phelps, a division of
Fitch, Inc. (or any successor).
Fixed Charge Coverage Ratio shall mean the ratio of (a) the Borrower's EBITDA
for the immediately preceding four (4) calendar quarters less the Unit Capital
Expenditures for such period, to (b) all amounts payable and paid on the
Borrower's Indebtedness (not including irregular final "balloon" payments of
principal due at the stated maturity) plus all of the Borrower's Interest
Expense plus all amounts payable and paid on Borrower's preferred stock and
preferred units, in each case for the period used to calculate EBITDA.
Foreign Lender shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is organized. For the purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
Fund shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
Funding Loss shall mean, with respect to (a) Borrower's payment or prepayment of
principal of a LIBOR Borrowing on a day other than the last day of the
applicable LIBOR Interest Period; (b) Borrower's failure to borrow a LIBOR
Borrowing on the date specified by Borrower; (c) Borrower's failure to make any
prepayment of the Loan (other than Base Rate Borrowings) on the date specified
by Borrower; or (d) any cessation of LIBOR to apply to the Loan or any part
thereof pursuant to Section 3.5, in each case whether voluntary or involuntary,
any direct loss, expense, penalty, premium or liability incurred by any Lender
(including but not limited to any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by a Lender to
fund or maintain a portion of the Loan).
Funds From Operations shall mean net income of the Borrower determined in
accordance with Generally Accepted Accounting Principles, plus depreciation and
amortization; provided,

9



--------------------------------------------------------------------------------



that there shall not be included in such calculation any gain or loss from debt
restructuring and sales of depreciable Properties. Funds From Operations will be
calculated, on an annualized basis, for the four (4) calendar quarters
immediately preceding the date of the calculation. Funds From Operations shall
be calculated on a consolidated basis in accordance with Generally Accepted
Accounting Principles, and including (without duplication) the Equity Percentage
of Funds From Operations for the Borrower's Unconsolidated Affiliates.
Generally Accepted Accounting Principles shall mean, as to a particular Person,
such accounting practice as, in the opinion of the independent accountants of
recognized national standing regularly retained by such Person and acceptable to
the Agent, conforms at the time to generally accepted accounting principles,
consistently applied. Generally Accepted Accounting Principles means those
principles and practices (a) which are recognized as such by the Financial
Accounting Standards Board, (b) which are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the most recent audited financial statements of the
relevant Person furnished to the Lenders or where a change therein has been
concurred in by such Person's independent auditors, and (c) which are
consistently applied for all periods after the date hereof so as to reflect
properly the financial condition, and results of operations and changes in
financial position, of such Person.
Governmental Authority shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra‑national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
Guaranties (whether one or more) shall mean the 2013 Term Loan Guaranty executed
by the Guarantors and delivered to the Agent in accordance with this Agreement.
Guarantors (whether one or more) shall mean EastGroup Properties Holdings, Inc.,
EastGroup Properties General Partners, Inc., Sample 1‑95 Associates, and
EastGroup TRS, Inc., and any other party which shall hereafter execute a
Guaranty pursuant to the provisions of this Agreement.
Indebtedness shall mean and include, without duplication (1) all obligations for
borrowed money and letter of credit reimbursement obligations, (2) all
obligations evidenced by bonds, debentures, notes or other similar agreements,
(3) all obligations to pay the deferred purchase price of Property or services,
except trade accounts payable arising in the ordinary course of business,
(4) all guaranties, endorsements, and other contingent obligations in respect
of, or any obligations to purchase or otherwise acquire, Total Liabilities of
others (but not including contracts to purchase real property and assume related
liabilities which are not yet consummated if the buyer has the ability to
terminate the contract at its option), (5) all Total Liabilities secured by any
Lien existing on any interest of the Person with respect to which Indebtedness
is being determined in Property owned subject to such Lien whether or not the
Total Liabilities secured

10



--------------------------------------------------------------------------------



thereby shall have been assumed, (6) dividends of any kind or character or other
proceeds payable with respect to any stock, (7) all obligations at any time
incurred or arising pursuant to any interest rate cap, swap, or floor
agreements, exchange transaction, forward rate agreement, or other exchange,
rate protection or hedging agreements or arrangements (calculated on a basis
satisfactory to the Agent and in accordance with accepted practices) and (8) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Mandatorily Redeemable Stock issued by such
Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends.
Indebtedness shall be calculated on a consolidated basis in accordance with
Generally Accepted Accounting Principles, and including (without duplication)
the Equity Percentage of Indebtedness for the Borrower's Unconsolidated
Affiliates.
Indemnified Parties shall have the meaning ascribed thereto in Section 5.11(b).
Indemnified Taxes shall mean Taxes other than Excluded Taxes.
Industrial Buildings shall mean the Property used as industrial, service center
and/or warehouse purposes of no more than one story, with no more than fifteen
percent (15%) of the net rentable area used for mezzanine office space.
Interest Expense shall mean all of a Person's paid, accrued or capitalized
interest expense on such Person's Indebtedness (whether direct, indirect or
contingent), and including, without limitation, interest on all convertible
debt, and including (without duplication) the Equity Percentage of Interest
Expense for the Borrower's Unconsolidated Affiliates.
Interest Options shall mean, collectively, the Base Rate Option and the LIBOR
Option, and "Interest Option" means either of them.
Interest Payment Dates shall mean the twentieth (20th) day of each month, and
the Maturity Date. To the extent that any retroactive increase in the Applicable
Margin shall occur, the Interest Payment Date for the additional amounts due
shall be the next Interest Payment Date following notice from the Agent to the
Borrower with a calculation of such additional amount. To the extent that any
retroactive decrease in the Applicable Margin shall occur, the Borrower shall
receive a credit for the amount of the reduced interest on the next Interest
Payment Date following notice from the Agent to the Borrower with a calculation
of such credit.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any of the Loan Parties (together with any schedules, confirmations and
other documents exchanged between the parties relating thereto) in order to
provide protection to, or minimize the impact upon, the Borrower and/or the
Guarantor of increasing floating rates of interest applicable to Indebtedness.
Interest Rate Pledge shall mean that certain Assignment, Pledge and Security
Agreement of even date herewith from the Borrower to the Agent on behalf of the
Lenders, as the same may be amended, replaced or supplemented from time to time
in writing by the Borrower and the Agent.

11



--------------------------------------------------------------------------------



Investment Grade Ratings shall mean the following Credit Ratings: a Moody's
Rating of Baa3 or better, an S&P Rating of BBB‑ or better or a Fitch Rating of
BBB‑ or better.
Law means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.
Legal Requirement shall mean any Law, statute, ordinance, decree, requirement,
order, judgment, rule, regulation (or interpretation of any of the foregoing)
of, and the terms of any license or permit issued by, any Governmental
Authority.
Lender Commitment means, for any Lender, the amount set forth opposite such
Lender's name on its signature page of this Agreement, or as may hereafter
become a signatory hereto.
Lender Reply Period shall have the meaning ascribed thereto in Section 8.10.
Level shall mean one of the pricing levels set forth on Schedule I attached
hereto.
LIBOR shall mean with respect to any amount to which the LIBOR Option applies
for the applicable LIBOR Interest Period, the interest rate per annum determined
by the Agent by dividing (i) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which US
dollar deposits are offered by leading lending institutions in the London
interbank deposit market), or the rate which is quoted by another source
selected by the Agent which has been approved by the British Bankers'
Association as an authorized information vendor for the purpose of displaying
rates at which US dollar deposits are offered by leading lending institutions in
the London interbank deposit market (an "Alternate Source"), at approximately
11:00 a.m., London time, two (2) London Banking Days prior to the commencement
of such LIBOR Interest Period as the London interbank offered rate for U.S.
Dollars for an amount having a borrowing date and a maturity comparable to such
LIBOR Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source,
then "USD‑LIBOR‑Reference Banks" (such term, and terms used in the definition of
such term, having the meanings provided in the 2006 ISDA Definitions published
by the International Swaps and Derivatives Association, Inc., as amended and
supplemented from time to time, including any alternative source or fallback
specified therein, and related definitions thereto, except that, for purposes of
this definition, "Calculation Agent" shall mean the Agent, "Representative
Amount" shall mean the approximate amount of such LIBOR Borrowing, "Designated
Maturity" shall mean the LIBOR Interest Period for such LIBOR Borrowing and
"Reset Date" shall mean the first day of such LIBOR Interest Period)), by (ii) a
number equal to 1.00 minus the LIBOR Reserve Percentage. If there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, and no rate can be determined as provided in
"USD‑LIBOR‑Reference Banks", then "LIBOR" shall mean a comparable replacement
rate determined by the Agent at such time (which determination shall be
conclusive absent manifest error). LIBOR may also be expressed by the following
formula:

12



--------------------------------------------------------------------------------



LIBOR    =    London interbank offered rate quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1
1.00    LIBOR Reserve Percentage
LIBOR shall be adjusted with respect to any LIBOR Borrowing that is outstanding
on the effective date of any change in the LIBOR Reserve Percentage as of such
effective date. The Agent shall give prompt notice to the Borrower of LIBOR as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
LIBOR Borrowing shall mean any portion of the principal balance of the Loan at
any time bearing interest at Adjusted LIBOR.
LIBOR Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have a portion of the Loan bear interest at the LIBOR Option.
Subject to the last sentence of this definition, such period shall be one (1),
two (2), three (3), or six (6) Months (or such other period of less than one (1)
Month as the Agent in its discretion may allow Borrower to elect if available
from all Lenders). Such LIBOR Interest Period shall commence on (i) the date of
disbursement of the advance of the Loan or (ii) the twentieth (20th) day of the
month if the Borrower is continuing or converting to the LIBOR Option applicable
to a portion of the Loan. Notwithstanding the second sentence hereof: (A) any
LIBOR Interest Period which would otherwise end on a date which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in the next calendar month, in which case such LIBOR Interest
Period shall end on the next preceding Business Day, and (B) the Borrower shall
not select, convert to or continue a LIBOR Interest Period for any portion of
the Loan that would end after the Expiration Date.
LIBOR Option shall have the meaning ascribed thereto in Section 3.3 hereof.
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including, without limitation, supplemental, marginal and emergency reserve
requirements) with respect to eurocurrency funding.
Lien shall mean any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment or other lien or restriction of any kind, whether based on
common law, constitutional provision, statute or contract, and shall include
reservations, exceptions, encroachments, easements, rights of way, covenants,
conditions, restrictions, leases and other title exceptions.
Loan shall mean the loan made by the Lenders to the Borrower in the amount of
Seventy-Five Million Dollars ($75,000,000) pursuant to the provisions of this
Agreement.
Loan Disbursement Authorization shall mean a written request substantially in
the form of Exhibit B.
Lockout Period shall have the meaning ascribed thereto in Section 2.7 hereof.

13



--------------------------------------------------------------------------------



London Banking Day shall mean a day other than a day on which transactions are
not carried on in the London Interbank Market.
Majority Lenders shall mean the Lenders with an aggregate amount of at least
sixty‑six and 67/100 percent (66.67%) of the amount of the Total Commitment then
outstanding, provided that, (i) after the Total Commitment has expired or been
terminated, Majority Lenders shall mean Lenders with an aggregate amount of at
least sixty‑six and 67/100 percent (66.67%) of the unpaid balance of the Term
Credit Exposures, (ii) if there are fewer than three (3) Lenders whether before
or after the expiration or termination of the Total Commitment, Majority Lenders
shall mean all of the Lenders, and (iii) the Lender Commitment of any Defaulting
Lender shall be disregarded for the purpose of determining whether or not the
Majority Lenders exist for the purposes of this definition.
Mandatorily Redeemable Stock means, with respect to any person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Maturity Date.
Material Adverse Change shall mean a change which could reasonably be expected
to have a Material Adverse Effect.
Material Adverse Effect means a material adverse effect on (a) the financial
condition, or results of operations of Borrower and its Subsidiaries taken as a
whole, (b) the ability of an Obligor to perform its material obligations under
the Credit Documents to which it is a party taken as a whole, (c) the validity
or enforceability of such Credit Documents taken as a whole, or (d) the material
rights and remedies of Lenders and Agent under the Credit Documents taken as a
whole.
Material Subsidiary means a Subsidiary to which more than 3.0% of Total Asset
Value is attributable on an individual basis.
Maturity Date shall mean December 20, 2020, as the same may hereafter be
accelerated pursuant to the provisions of any of the Credit Documents.
Moody's Rating shall mean the senior unsecured debt rating from time to time
received by EastGroup Properties, Inc., from Moody's Investors Service, Inc.
Negative Pledge means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Credit Document or Other
Credit Facilities Document) which prohibits or purports to prohibit the creation
or assumption of any Lien on such asset as

14



--------------------------------------------------------------------------------



security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that (i) an agreement that permits an Obligor to encumber its
assets so long as such Obligor maintains one or more specified ratios that may
limit such Obligor's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge, and (ii) an agreement similar to
Section 6.7(c) shall not constitute a Negative Pledge.
Net Book Basis shall mean book value net of depreciation of a Property, as
determined in accordance with Generally Accepted Accounting Principles.
Net Operating Income shall mean, for any income producing operating Property,
the difference between (a) any operating income, proceeds and other income from
such Property (but excluding security or other deposits, late fees, early lease
termination or other penalties, or other income of a non‑recurring nature)
during the determination period, less (b) an amount equal to all costs and
expenses (excluding interest expense and any expenditures that are capitalized
in accordance with Generally Accepted Accounting Principles) incurred as a
result of, or in connection with, or properly allocated to, the operation or
leasing of such Property during the determination period; provided, however,
that the amount for the expenses for the management of a Property included in
clause (b) above shall be the greater of the management fee charged by a third
party property manager, or, if no such manager, as charged on the operating
statements, or three percent (3%) of the cash receipts from the Property. Net
Operating Income shall be calculated on a consolidated basis in accordance with
Generally Accepted Accounting Principles, and including (without duplication)
the Equity Percentage of Net Operating Income for the Borrower's Unconsolidated
Affiliates.
Net Worth shall mean Tangible Net Worth, plus intangibles deducted in
determining Tangible Net Worth. Net Worth shall be calculated on a consolidated
basis in accordance with Generally Accepted Accounting Principles.
Non‑recourse Debt shall mean any Indebtedness the payment of which the Borrower
or any of its Subsidiaries is not obligated to make other than to the extent of
any security therefor.
Non‑Qualifying Party shall mean any Borrower or any Guarantor that on the
applicable Eligibility Date fails for any reason to qualify as an Eligible
Contract Participant.
Notes shall mean the 2013 Term Loan Notes and any and all renewals, extensions,
modifications, rearrangements and replacements thereof and any and all
substitutions therefor, and Note shall mean any one of them.
Obligations shall mean, as at any date of determination thereof, the sum of
(a) the aggregate Term Credit Exposures plus (b) all other liabilities,
obligations and Indebtedness of any Parties under any Credit Document.
Notwithstanding anything to the contrary contained in the foregoing, the
Obligations shall not include any Excluded Hedge Liabilities.
Obligors shall mean any Person now or hereafter primarily or secondarily
obligated to pay all or any part of the Obligations, including Borrower and
Guarantors.

15



--------------------------------------------------------------------------------



Occupancy Level shall mean the occupied square footage that is leased to bona
fide tenants not Affiliates of any Obligor or the subject property manager (or
any of their respective Affiliates) paying the stated rent under written leases,
based on the occupancy level at the time of determination.
Officer's Certificate shall mean a certificate in the form attached hereto as
Exhibit A.
Open Period shall have the meaning ascribed thereto in Section 2.7 hereof.
Operating Partnership shall mean EastGroup Properties, L.P., a Delaware limited
partnership.
Opinion Letters shall mean the opinion letters of independent counsel for the
Obligors, each in Proper Form.
Organizational Documents shall mean, with respect to a corporation, the
certificate of incorporation, articles of incorporation and bylaws of such
corporation; with respect to a partnership, the partnership agreement
establishing such partnership; with respect to a joint venture, the joint
venture agreement establishing such joint venture, and with respect to a trust,
the instrument establishing such trust; in each case including any and all
modifications thereof as of the date of the Credit Document referring to such
Organizational Document and any and all future modifications thereof which are
consented to by the Lenders.
Other Credit Facilities Documents means: (a) the Revolving Credit Agreement;
(b) the 2011 Term Loan Agreement; (c) the 2012 Term Loan Agreement; (d) any
unsecured public or private placement note agreement with a financial
institution, bank, other lender or note purchaser in excess of $50,000,000;
(e) any unsecured bond, debenture or other similar agreement in excess of
$50,000,000; and (f) any other unsecured credit agreement or unsecured loan
agreement in excess of $50,000,000.
Other Taxes shall mean any and all present or future stamp or documentation
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
Partial Subsidiary Real Estate shall have the meaning ascribed thereto in
Section 5.15(c)(i).
Parties shall mean all Persons other than the Agent, or any Lender executing any
Credit Document.
Past Due Rate shall mean, on any day, a rate per annum, equal to (a) for any
existing LIBOR Borrowing, the applicable Adjusted LIBOR plus four percent (4%)
per annum, and (b) in all other cases, the Adjusted Base Rate plus an additional
four percent (4%) per annum, but in any event not to exceed the Ceiling Rate.

16



--------------------------------------------------------------------------------



Percentage shall mean the amount, expressed as a percentage, of each Lender
Commitment as compared to the Total Commitment, set forth opposite the Lender's
name on its signature page of this Agreement, or as may hereafter become
signatory hereto.
Permitted Encumbrance shall mean (a) encumbrances consisting of zoning
restrictions, easements, or other restrictions on the use of real property,
provided that such items do not materially impair the use of such property for
the purposes intended and none of which is violated in any material respect by
existing or proposed structures or land use; (b) materialmen's, mechanic's,
warehousemen's and other like Liens arising in the ordinary course of business,
securing payment of Total Liabilities whose payment is not yet due, or that are
being contested in good faith by appropriate proceedings diligently conducted,
and for or against which the Property owner has established adequate reserves in
accordance with Generally Accepted Accounting Principles; (c) Liens for taxes,
assessments and governmental charges or assessments that are not yet due and
payable or are being contested in good faith by appropriate proceedings
diligently conducted, and for or against which the Property owner has
established adequate reserves in accordance with Generally Accepted Accounting
Principles; (d) Liens on real property which are insured around or against by
title insurance; (e) Liens securing assessments or charges payable to a property
owner association or similar entity which assessments are not yet due and
payable or are being diligently contested in good faith; (f) Liens in favor of
the Borrower securing obligations owing by a Subsidiary to the Borrower; and
(g) Liens securing this Agreement and any Indebtedness thereunder.
Person shall mean any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
PNC shall have the meaning ascribed thereto in the introductory paragraph of
this Agreement.
Pool shall have the meaning ascribed thereto in Section 5.15(a).
Principal Office shall mean the main banking office of the Agent in Pittsburgh,
Pennsylvania, or such other office designated by the Agent.
Proper Form shall mean in form and substance reasonably satisfactory to the
Agent and the Majority Lenders.
Property shall mean any interest in any kind of property or asset, whether real,
leasehold, personal or mixed, tangible or intangible.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
selected by the Agent).

17



--------------------------------------------------------------------------------



Qualified ECP Loan Party shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a "commodity pool" as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a "letter of credit or keepwell, support, or other agreement" for
purposes of Section 1a(18)(A)(v)(II) of the CEA.
Qualifying Rating shall mean a Moody's Rating or an S&P Rating, which must be an
Investment Grade Rating.
Quarterly Unaudited Financial Statements shall mean the quarterly financial
statements of a Person, including all notes thereto, which statements shall
include a balance sheet as of the end of such quarter and an income statement
for such fiscal quarter, and for the fiscal year to date, a statement of cash
flows for such quarter and for the fiscal year to date, subject to normal
year‑end adjustments, all setting forth in comparative form the corresponding
figures for the corresponding fiscal period of the preceding year (or, in the
case of the balance sheet, the end of the preceding fiscal year), prepared in
accordance with Generally Accepted Accounting Principles except that the
Quarterly Unaudited Financial Statements may contain condensed footnotes as
permitted by regulations of the United States Securities and Exchange
Commission, and containing a detailed listing of the Borrower's Property and the
Net Book Basis thereof, and certified as true and correct by a managing
director, senior vice president, or vice president of Borrower. The Quarterly
Unaudited Financial Statements shall be prepared on a consolidated basis in
accordance with Generally Accepted Accounting Principles.
Rate Designation Date shall mean 12:00 noon, Pittsburgh, Pennsylvania time, on
the date that is the earlier of (i) three (3) Business Days preceding the first
day of any proposed LIBOR Interest Period or (ii) three (3) London Banking Days
preceding the first day of any proposed LIBOR Interest Period.
Recourse Amount shall mean the amount of the Indebtedness of an Unconsolidated
Affiliate which is recourse to the Borrower or another Subsidiary of Borrower.
Regulation D shall mean Regulation D of the Board of Governors of the Federal
Reserve System from time to time in effect and shall include any successor or
other regulation relating to reserve requirements applicable to member lenders
of the Federal Reserve System.
Regulations shall have the meaning ascribed thereto in Section 3.9(e).
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti‑Terrorism Law or any predicate crime to any Anti‑Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti‑Terrorism Law.

18



--------------------------------------------------------------------------------



Request for Conversion/Continuation shall mean a written request substantially
in one of the forms contained in Exhibit E.
Restricted Payment shall have the meaning ascribed thereto in Section 6.8.
Revolving Credit Agreement shall mean that certain Third Amended and Restated
Revolving Credit Agreement dated as of December 18, 2012, to be effective as of
January 2, 2013, by and among the Borrower, PNC, as Agent, and the lenders party
thereto, as the same has been amended by the First Amendment to Third Amended
and Restated Revolving Credit Agreement dated August 9, 2013, and as the same
may have been or may hereafter be restated, amended, modified or replaced.
S&P Rating shall mean the senior unsecured debt rating from time to time
received by EastGroup Properties, Inc., from Standard & Poor's Rating Services,
a division of the McGraw‑Hill Companies, Inc.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti‑Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti‑Terrorism Law.
Second Prepayment Period shall have the meaning ascribed thereto in the
definition of the term "Yield Maintenance Premium".
Secured Debt shall mean the Indebtedness of the Borrower secured by a Lien, and
any Indebtedness of any of the Borrower's Subsidiaries owed to a Person not an
Affiliate of the Borrower or such Subsidiary.
Secured Debt to Total Asset Value Ratio shall mean the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.
South Florida Ground Leases means, collectively: (i) that certain Lease
Agreement dated October 19, 1984, between the City of Fort Lauderdale, Florida,
as Lessor, and James R. Liberty, an individual, and Keenan Development, Inc., a
Florida corporation, as General Partners of K & L Partnership, a Florida General
Partnership, as Lessee, recorded November 1, 1984 at Official Records
Book 12101, Page 966 of the Public Records of Broward County, Florida, as
amended by that certain (a) Amendment to Lease dated February 4, 1986, recorded
April 4, 1986 at Official Records Book 13302, Page 513 of the Public Records of
Broward County, Florida, (b) Second Amendment to Lease Agreement dated
February 17, 1987, recorded April 9, 1987 at Official Records Book 14332,
Page 943 of the Public Records of Broward County, Florida, (c) Third Amendment
to Lease Agreement dated October 4, 1988, recorded November 16, 1988 at Official
Records Book 15960, Page 0272 of the Public Records of Broward County, Florida,
(d) Fourth Amendment to Lease Agreement dated September 4, 1992, recorded
April 10, 1993 at

19



--------------------------------------------------------------------------------



Official Records Book 20543, Page 0440 of the Public Records of Broward County,
Florida, (e) Fifth Amendment to Lease Agreement dated June 27, 2001, and
(f) Sixth Amendment to Lease Agreement dated April 26, 2001, and as assigned to
EastGroup Properties, L.P. by that certain Assignment dated June 23, 1997; and
(ii) that certain Lease Agreement dated January 15, 1985, between the City of
Fort Lauderdale, Florida, as Lessor, and James R. Liberty, an individual, and
Keenan Development, Inc., a Florida corporation, as General Partners of K & L
Partnership, a Florida General Partnership, as Lessee, recorded August 12, 1985
at Official Records Book 12742, Page 764 of the Public Records of Broward
County, Florida, as amended by that certain (a) Amendment to Lease dated
February 17, 1987, recorded April 9, 1987 at Official Records Book 14332,
Page 940 of the Public Records of Broward County, Florida, (b) Second Amendment
to Lease Agreement dated October 4, 1988, recorded November 16, 1988 at Official
Records Book 15960, Page 0274 of the Public Records of Broward County, Florida,
(c) Third Amendment to Lease Agreement dated September 4, 1992, recorded
April 10, 1993 at Official Records Book 20543, Page 0435 of the Public Records
of Broward County, Florida, (d) Fourth Amendment to Lease Agreement dated
June 27, 2001, and (e) Fifth Amendment to Lease Agreement dated April 30, 2001,
and as assigned to EastGroup Properties, L.P. by that certain Assignment dated
June 23, 1997.
Stabilization Date shall mean the earlier to occur of (a) the date the Occupancy
Level reaches eighty percent (80%) for the first time, or (b) one (1) year after
the construction of the building improvements, other than tenant improvements,
is substantially complete.
Stated Rate shall, on any day, mean whichever of the Adjusted Base Rate or
Adjusted LIBOR has been designated and provided pursuant to this Agreement to an
applicable portion of the Loan; provided that, if on any day such rate shall
exceed the Ceiling Rate for that day, the Stated Rate shall be fixed at the
Ceiling Rate on that day and on each day thereafter until the total amount of
interest accrued at the Stated Rate on the unpaid principal balance of the Notes
equals the total amount of interest which would have accrued if there had been
no Ceiling Rate. If the Notes mature (or are prepaid) before such equality is
achieved, then, in addition to the unpaid principal and accrued interest then
owing pursuant to the other provisions of the Credit Documents, Borrower
promises to pay on demand to the order of the holders of the Notes interest in
an amount equal to the excess (if any) of (a) the lesser of (i) the total
interest which would have accrued on the Notes if the Stated Rate had been
defined as equal to the Ceiling Rate from time to time in effect and (ii) the
total interest which would have accrued on the Notes if the Stated Rate were not
so prohibited from exceeding the Ceiling Rate, over (b) the total interest
actually accrued on the Notes to such maturity (or prepayment) date.
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.

20



--------------------------------------------------------------------------------



Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC
Regulation 32.3(a).
Swap Obligation means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap.
Tangible Net Worth shall mean, as of any given date (a) the stockholders' equity
of the Borrower, and their Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, plus (c) all amounts appearing on
the liabilities side of any balance sheet for liabilities which would be
classified as intangible liabilities under Generally Accepted Accounting
Principles, minus (d) the following (to the extent reflected in determining
stockholders' equity of the Borrower and their Subsidiaries): (i) the amount of
any write‑up in the book value of any assets contained in any such balance sheet
resulting from revaluation thereof or any write‑up in excess of the cost of
assets acquired, and (ii) all amounts appearing on the assets side of any such
balance sheet for assets which would be classified as intangible assets under
Generally Accepted Accounting Principles, all determined on a consolidated
basis.
Taxes shall mean any tax, levy, impost, duty, charge or fee imposed by any
Governmental Authority.
Term Credit Exposure shall mean, with respect to any Lender at any time, the sum
of the outstanding principal amount of the Loan multiplied by the Percentage of
such Lender.
Total Asset Value shall mean the sum of (without duplication) (a) the aggregate
Value of all of Borrower's operating real estate assets, plus (b) the amount of
any cash and cash equivalents, excluding tenant security and other restricted
deposits of the Borrower, plus (c) investments in Unconsolidated Affiliates that
are engaged primarily in the business of investment in and operation of
Industrial Buildings, valued at an amount equal to the Value of each
Unconsolidated Affiliate's operating real estate assets multiplied by the Equity
Percentage for that Unconsolidated Affiliate, plus (d) investments in readily
marketable securities of another Person, not an Affiliate of any Obligor, traded
on a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company, plus
(e) investments in real estate assets that are being constructed or developed to
be Industrial Buildings, but are not yet in operation, plus (f) investments in
loans, advances, and extensions of credit to Persons (who are not Affiliates of
any Obligor) secured by valid and enforceable first and second priority liens on
real estate that are paid current and under which no default has occurred, plus
(g) land not in development. Except as otherwise provided herein, Total Asset
Value shall be calculated on a consolidated basis in accordance with Generally
Accepted Accounting Principles.
Total Commitment shall mean the aggregate commitment of all of the Lenders to
lend funds under this Agreement, which shall be the sum of Seventy‑Five Million
Dollars ($75,000,000).

21



--------------------------------------------------------------------------------



Total Liabilities shall mean and include, without duplication, the sum of
(a) Indebtedness and (b) all other items which in accordance with Generally
Accepted Accounting Principles would be included on the liability side of a
balance sheet on the date as of which Total Liabilities is to be determined
(excluding capital stock, surplus, acquired unfavorable leases (as defined in
Financial Accounting Standards Board Accounting Standards Codification
Topic 805) surplus reserves and deferred credits), and including (without
duplication) the Equity Percentage of Total Liabilities of the Borrower's
Unconsolidated Affiliates.
Total Liabilities to Total Asset Value Ratio shall mean the ratio (expressed as
a percentage) of Total Liabilities to Total Asset Value, with Total Asset Value
based on the immediately preceding calendar quarter.
Unconsolidated Affiliate shall mean, in respect of any Person, any other Person
(other than a Person whose stock is traded on a national trading exchange) in
whom such Person holds a voting equity or ownership interest and whose financial
results would not be consolidated under Generally Accepted Accounting Principles
with the financial results of such Person on the consolidated financial
statements of such Person.
Unencumbered Interest Coverage Ratio shall mean the ratio of (a) the sum of the
Net Operating Income for each Property for the immediately preceding four (4)
calendar quarters, that is not subject to any Lien as of the last day of the
preceding calendar quarter to (b) the Unsecured Interest Expense for the period
used to calculate Net Operating Income. With regard to any such Property that
has not been owned by Borrower for the immediately preceding four (4) calendar
quarters, or that has achieved the Stabilization Date during such period, the
Net Operating Income from such Property shall be annualized based upon the
period of Borrower's ownership, or the period following the Stabilization Date,
as applicable.
Unhedged Variable Rate Debt to Total Asset Value Ratio shall mean the ratio
(expressed as a percentage) of (a) Indebtedness of the Borrower with the
non‑default interest rate at other than a fixed rate of interest for the term of
the Indebtedness, that is not subject to an interest rate protection agreement
in form and substance satisfactory to the Agent, to (b) Total Asset Value.
Unit Capital Expenditure shall mean, on an annual basis, an amount equal to
(a) for use in the Fixed Charged Coverage Ratio, the sum of (i) the aggregate
number of gross square feet contained in each completed, operating office
building owned by Borrower or its Subsidiary as of the last day of the
applicable reporting period (or calendar quarter), multiplied by $0.75, plus
(ii) the aggregate number of gross square feet contained in each completed,
operating Industrial Building owned by Borrower or its Subsidiary as of the last
day of the applicable reporting period (or calendar quarter), multiplied by
$0.10; and (b) for use in defining Value, the sum of (i) the aggregate number of
gross square feet contained in each completed, operating office building owned
by Borrower or its Subsidiary as of the last day of the applicable reporting
period (or calendar quarter), multiplied by $0.75, plus (ii) the aggregate
number of gross square feet contained in each completed, operating Industrial
Building owned by Borrower or its Subsidiary as of the last day of the
applicable reporting period (or calendar quarter), multiplied by $0.10.
Unsecured Debt shall mean all Indebtedness other than Secured Debt.

22



--------------------------------------------------------------------------------



Unsecured Interest Expense shall mean the Borrower's Interest Expense on all of
the Borrower's Unsecured Debt.
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
Value shall mean the sum of (a) for Property that has reached the Stabilization
Date and that Borrower or its Subsidiary has owned for the full preceding
six (6) calendar months, the result of dividing (i) the aggregate Net Operating
Income of the subject Property based on the immediately preceding six (6)
calendar months and multiplied by two (2), less the aggregate Unit Capital
Expenditure for such Property, by (ii) seven and one‑quarter percent (7.25%);
plus (b) for Property that has been constructed but that has not reached the
Stabilization Date or that has not been owned by Borrower or its Subsidiary for
the full preceding six (6) calendar months, the aggregate Net Book Basis of the
subject Property.
Withholding Certificate shall have the meaning ascribed thereto in
Section 3.9(e).
Yield Maintenance Premium shall mean (a) an amount equal to three percent (3.0%)
of the principal portion of the Loan prepaid during the initial twelve (12)
month period following the end of the Lockout Period (the "First Prepayment
Period"), (b) two percent (2.0%) of the principal portion of the Loan prepaid
during the twelve (12) month period following the end of the First Prepayment
Period (the "Second Prepayment Period"), and (c) one percent (1.0%) of the
principal portion of the Loan prepaid during the period commencing on the date
immediately following the end of the Second Prepayment Period and ending on the
date immediately prior to the commencement of the Open Period. The Agent shall
notify the Borrower of the amount of and the basis of determination of the Yield
Maintenance Premium.
In addition to the foregoing, the following terms shall have the respective
meanings ascribed to them in the Uniform Commercial Code as enacted and in force
in the Commonwealth of Pennsylvania on the date hereof:
accessions, continuation statement, fixtures, general intangibles, proceeds,
security interest and security agreement.
2.    The Loan.
2.1    Advances. (a) Subject to the terms and conditions of this Agreement, each
Lender severally agrees to make an advance of the Loan on the Effective Date of
this Agreement to the Borrower in the amount of the Loan multiplied by the
Percentage of such Lender. The Loan shall be evidenced by the Notes
substantially in the form of Exhibit C attached hereto.
(a)    The Borrower shall give the Agent notice of the borrowing to be made
hereunder as provided in Section 3.1 hereof at least three (3) Business Days
prior to the Effective Date of this Agreement, and the Agent shall deliver same
to each Lender promptly thereafter. Not later than 12:00 noon, Pittsburgh,
Pennsylvania time, on the Effective Date of this

23



--------------------------------------------------------------------------------



Agreement, each Lender shall make available the share of the Loan, if any, to be
made by it on such date to the Agent at the Agent's principal office in
Pittsburgh, Pennsylvania, in immediately available funds, for the account of the
Borrower. Such amounts received by the Agent will be held in Agent's general
ledger account. The amounts so received by the Agent shall, subject to the terms
and conditions of this Agreement, be made available to the Borrower by wiring or
otherwise transferring, in immediately available funds not later than 2:00 P.M.,
Pittsburgh, Pennsylvania time, such amount to an account designated by the
Borrower and maintained with PNC in Pittsburgh, Pennsylvania or any other
account or accounts which the Borrower may from time to time designate to the
Agent by a written notice as the account or accounts to which borrowings
hereunder are to be wired or otherwise transferred.
2.2    Payments. (a) Except to the extent otherwise provided herein, all
payments of principal, interest and other amounts to be made by the Borrower
hereunder, under the Notes and under the other Credit Documents shall be made in
immediately available funds to the Agent, for the account of the Lenders, at its
principal office in Pittsburgh, Pennsylvania (or in the case of a successor
Agent, at the principal office of such successor Agent in the United States),
not later than 12:00 noon Pittsburgh, Pennsylvania time on the date on which
such payment shall become due (each such payment made after such time on such
due date to be deemed to have been made on the next succeeding Business Day)
which date, if not earlier, shall be the Maturity Date.
(a)    The Borrower may, at the time of making each payment hereunder, under any
Note or under any other Credit Document, specify to the Agent the amounts
payable by the Borrower hereunder or thereunder to which such payment is to be
applied, which must be pro rata on the basis of each Lender's Percentage (and in
the event that it fails so to specify, such payment shall be applied to the Loan
or, if applicable, to other amounts then due and payable, provided that if no
other amounts are then due and payable, the Agent may apply such payment to the
Obligations in such order as it may elect in its sole discretion, but subject to
the other terms and conditions of this Agreement, including without limitation
Section 2.3 hereof). If any Event of Default shall have occurred and be
continuing, all payments received under the Credit Documents by the Agent shall
be applied in accordance with Section 7.3. Each payment received by the Agent
hereunder, under any Note or under any other Credit Document for the account of
a Lender shall be paid promptly to such Lender, in immediately available funds.
If the Agent receives a payment for the account of a Lender prior to 12:00 noon
Pittsburgh, Pennsylvania time, such payment must be delivered to the Lender on
that same day and if it is not so delivered due to the fault of the Agent, the
Agent shall pay to the Lender entitled to the payment interest at the Federal
Funds Effective Rate on the amount of the payment from the date the Agent
receives the payment to the date the Lender received the payment. The Loan may
be prepaid only to the extent permitted under Section 2.7, and, if so permitted,
if the applicable Yield Maintenance Premium is also paid, provided payment of
the Yield Maintenance Premium is required pursuant to the terms of Section 2.7.
(b)    If the due date of any payment hereunder or under any Note falls on a day
which is not a Business Day, the due date for such payments shall be extended to
the next succeeding Business Day and interest shall be payable for any principal
so extended for the period of such extension; provided, however, that with
respect to LIBOR Borrowings, if such

24



--------------------------------------------------------------------------------



extension would cause the Business Day of payment to fall in another calendar
month, the payment shall be due on the Business Day next preceding the due date
of the payment
(c)    The Borrower shall give the Agent written notice by at least 11:00 a.m.,
Pittsburgh, Pennsylvania time on the prior Business Day of the Borrower's intent
to make any payment of principal or interest under the Credit Documents not
scheduled to be paid under the Credit Documents. Any such notification of
payment shall be irrevocable after it is made by the Borrower. Upon receipt by
the Agent of such notification of payment, it shall deliver same to the other
Lenders.
2.3    Pro Rata Treatment. Except to the extent otherwise provided herein:
(a) each borrowing from the Lenders under Section 2.1(a) hereof shall be made
ratably from the Lenders on the basis of their respective Percentages; and
(b) each payment by the Borrower of principal or interest on the Loan, of any
other sums advanced by the Lenders pursuant to the Credit Documents, and of any
other amount owed to the Lenders, or any other sums designated by this Agreement
as being owed to a particular Lender, shall be made to the Agent for the account
of the Lenders pro rata in accordance with the respective unpaid principal
amount of the Loan.
2.4    Non‑Receipt of Funds by the Agent. Unless the Agent shall have been
notified by the Borrower prior to the date on which the Borrower is to make a
payment to the Agent for the account of one or more of the Lenders, as the case
may be (such payment being herein called the "Required Payment"), which notice
shall be effective upon receipt, that the Borrower does not intend to make the
Required Payment to the Agent, the Agent may assume that the Required Payment
has been made and may, in reliance upon such assumption (but shall not be
required to), make the amount thereof available to the intended recipient on
such date and, if the Borrower has not in fact made the Required Payment to the
Agent, the recipient of such payment shall, on demand, pay to the Agent the
amount made available by the Agent together with interest thereon in respect of
the period commencing on the date such amount was so made available by the Agent
until the date the Agent recovers such amount at a rate per annum equal to (a)
the Past Due Rate for such period if the recipient returning a Required Payment
is the Borrower, or (b) the Federal Funds Effective Rate for such period if the
recipient returning a Required Payment is the Agent or a Lender.
2.5    Sharing of Payments, Etc. The Borrower agrees that, in addition to (and
without limitation of) any right of set‑off, bankers' lien or counterclaim a
Lender may otherwise have, each Lender shall be entitled, at its option, to
offset balances held by it for the account of the Borrower at any of its
offices, against any principal of or interest on any of such Lender's share of
the Loan to the Borrower hereunder, or other Obligations of the Borrower
hereunder, which is not paid (regardless of whether such balances are then due
to the Borrower), in which case it shall promptly notify the Borrower and the
Agent thereof, provided that such Lender's failure to give such notice shall not
affect the validity thereof. If a Lender shall obtain payment of any principal
of or interest on the portion of the Loan made by it under this Agreement or
other Obligation then due to such Lender hereunder, through the exercise of any
right of set‑off, banker's lien, counterclaim or similar right, or otherwise, it
shall promptly purchase from the other Lenders portions of the Loans made or
other Obligations held by the other Lenders in such

25



--------------------------------------------------------------------------------



amounts, and make such other adjustments from time to time as shall be equitable
to the end that all the Lenders shall share the benefit of such payment (net of
any expenses which may be incurred by such Lender in obtaining or preserving
such benefit) pro rata in accordance with the unpaid principal and interest on
the Obligations then due to each of them. To such end all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.
2.6    [Intentionally Omitted].
2.7    Prepayment of Loan. (a)    Notwithstanding anything contained herein to
the contrary, Borrower shall have no right to prepay the Loan during the period
commencing on the Effective Date of this Agreement through and ending on the
first anniversary of the Effective Date of this Agreement (the "Lockout
Period"). During the period commencing on the first day immediately following
the end of the Lockout Period and ending on the day immediately preceding the
first day of the Open Period, Borrower may prepay the Loan in full or in part;
provided, that such prepayment is accompanied by payment of the Yield
Maintenance Premium. Commencing on the date which is thirty-six (36) months
preceding the Maturity Date and ending on the Maturity Date (the "Open Period"),
Borrower may prepay the Loan in full or in part (without paying any Yield
Maintenance Premium). Any prepayment made on any date other than a monthly
payment date shall include a payment of interest which would have otherwise
accrued on the Loan through and including the last day of the interest accrual
period in which such prepayment is made.
(i)    on any Business Day with respect to any Base Rate Borrowing; or
(ii)    on the last day of the applicable LIBOR Interest Period with respect to
any LIBOR Borrowing.
(b)    Whenever the Borrower desires to prepay any portion of the Loan, it shall
provide a prepayment notice to the Agent before 11:00 a.m., Pittsburgh,
Pennsylvania time, three (3) Business Days prior to the date of prepayment
setting forth the date, which shall be a Business Day, on which the proposed
prepayment is to be made, a statement indicating the application of the
prepayment between the portions of the Loan to which the Base Rate Option
applies and to which the LIBOR Option applies, including, with respect to the
LIBOR Option, the applicable LIBOR Borrowing to which such prepayment applies,
and the total principal amount of such prepayment, which shall not be less than
$5,000,000 (in the event that such prepayment is made after the end of the
Lockout Period and prior to the commencement of the Open Period, and is
therefore subject to the payment of a Yield Maintenance Premium). All prepayment
notices shall be irrevocable. The principal amount of the portion of the Loan
for which a prepayment notice is given, together with interest on such principal
amount (except that with respect to a partial prepayment of portions of the Loan
to which the Base Rate Option applies, interest thereon shall not be included in
such prepayment), and the Yield Maintenance Premium, if applicable, shall be due
and payable on the date specified in such prepayment notice

26



--------------------------------------------------------------------------------



as the date on which the proposed prepayment is to be made. Any prepayment
hereunder shall be subject to the Borrower's obligation to indemnify the Lenders
under Section 3.5(d) of this Agreement.
3.    Conditions.
3.1    Loan. The obligation of any Lender to make the Loan is subject to the
accuracy of all representations and warranties of the Borrower on the Effective
Date of this Agreement, to the performance by the Borrower of its obligations
under the Credit Documents and to the satisfaction of the following further
conditions: (a) the Agent shall have received the following, all of which shall
be duly executed and in Proper Form: (1) the Loan Disbursement Authorization
(i) by 11:00 a.m., Pittsburgh, Pennsylvania time, three (3) Business Days before
the Effective Date of this Agreement (which shall also be a Business Day); and
(2) such other documents as the Agent may reasonably require to satisfy itself
or the request of any Lender; (b) no Default or Event of Default shall have
occurred and be continuing, nor would occur after the making of any Loan;
(c) the making of the Loan shall not be prohibited by any Legal Requirement; and
(d) the Borrower shall have paid all legal fees and expenses of the type
described in Section 5.10 hereof through the date of the Loan.
3.2    Additional Requirements. In addition to the matters described in
Section 3.1 hereof, the obligation of the Lenders to make the Loan under this
Agreement is subject to the receipt by the Lenders of each of the following, in
Proper Form: (a) this Agreement, executed by the Borrower and the Lenders,
(b) the Notes and the Interest Rate Pledge, in each case, executed by the
Borrower; (c) the Guaranties, executed by the Guarantors; (d) a certificate
executed by the Secretary or Assistant Secretary of each Obligor dated as of the
date hereof as to the resolutions of such Person authorizing the execution of
the Credit Documents and as to the incumbency of the officers of such Person;
(e) a certificate from the Secretary of State or other appropriate public
official of the state of organization of each Obligor as to the continued
existence and good standing of such Obligor; (f) a certificate from the
appropriate public official of every state where the location of the Obligor's
Property requires it to be qualified to do business as to the due qualification
and good standing of such Obligor; (g) a legal opinion from independent counsel
for the Obligors as to the matters set forth on Exhibit D acceptable to the
Lenders; and (h) an Officer's Certificate in the form of Exhibit A; and to the
further condition that, at the time of the initial Loan, all legal matters
incident to the transactions herein contemplated shall be satisfactory to
Buchanan, Ingersoll & Rooney PC, counsel for the Agent.
3.3    Options Available. The outstanding principal balance of the Notes shall
bear interest at the Adjusted Base Rate (the "Base Rate Option"); provided, that
(i) all past due amounts, both principal and accrued interest, shall bear
interest at the Past Due Rate, and (ii) subject to the provisions hereof,
Borrower shall have the option of having all or any portion of the principal
balance of the Notes, from time to time outstanding bear interest at Adjusted
LIBOR (the "LIBOR Option"). The records of the Lenders with respect to Interest
Options, LIBOR Interest Periods and the portion of Loan to which they are
applicable shall be prima facie evidence thereof. Interest on the Loans shall be
calculated at the Adjusted Base Rate except where it is expressly provided
pursuant to this Agreement that Adjusted LIBOR is to apply.

27



--------------------------------------------------------------------------------



3.4    Designation, Continuation and Conversion. Borrower shall have the right
to designate, continue or convert its Interest Options in accordance with the
provisions hereof. Provided no Event of Default has occurred and is continuing
and subject to the provisions of Section 3.5, Borrower may elect to have
Adjusted LIBOR apply or continue to apply to all or any portion of the principal
balance of the Notes. Each change in Interest Options shall be a conversion of
the rate of interest applicable to the specified portion of the Loan, but such
conversion shall not change the respective outstanding principal balance of the
Notes. The Interest Options shall be designated, continued or converted in the
manner provided below:
(a)    Borrower shall give Agent a Request for Conversion/Continuation. Each
such written notice shall specify the amount of Loan which is the subject of the
designation, if any; the amount of borrowings into which such borrowings are to
be converted or continued; the proposed date for the designation, continuation
or conversion and the LIBOR Interest Period, if any, selected by Borrower. The
Request for Conversion/Continuation shall be irrevocable and shall be given to
Agent no later than the applicable Rate Designation Date. The Agent shall
promptly deliver the Request for Conversion/Continuation to the Lenders.
(b)    No more than four (4) LIBOR Borrowings with four (4) LIBOR Interest
Periods shall be in effect at any time.
(c)    Each continuation or conversion of a LIBOR Borrowing shall occur on a
London Banking Day.
(d)    Except as provided in Section 3.5 hereof, no LIBOR Borrowing shall be
converted on any day other than the last day of the applicable LIBOR Interest
Period.
(e)    Unless a Request for Conversion/Continuation to the contrary is received
as provided in this Agreement, each LIBOR Borrowing will convert to a LIBOR
Borrowing with a LIBOR Interest Period of one (1) Month after the expiration of
the existing LIBOR Interest Period.
(f)    To the extent that any Default shall have occurred and shall continue to
exist, Borrower shall not have the right to elect a LIBOR Interest Period longer
than one (1) month.
3.5    Special Provisions Applicable to LIBOR Borrowings.
(a)    Options Unlawful. If the adoption of any applicable Legal Requirement or
any change in any applicable Legal Requirement or in the interpretation or
administration thereof by any Governmental Authority or compliance by the
Lenders with any request or directive (whether or not having the force of law)
of any central bank or other Governmental Authority shall at any time make it
unlawful or impossible for any Lender to permit the establishment of or to
maintain any LIBOR Borrowing, the commitment of such Lender(s) to establish or
maintain such LIBOR Borrowing, shall forthwith be suspended until such condition
shall cease to exist and Borrower shall forthwith, upon demand by Agent to
Borrower, (1) convert the LIBOR Borrowing with respect to which such demand was
made to a Base Rate Borrowing; (2) pay all

28



--------------------------------------------------------------------------------



accrued and unpaid interest to date on the amount so converted; and (3) pay any
amounts required to compensate the Lenders for any additional cost or expense
which the Lenders may incur as a result of such adoption of or change in such
Legal Requirement or in the interpretation or administration thereof and any
Funding Loss which the Lenders may incur as a result of such conversion. If,
when Agent so notifies Borrower, Borrower has given a Request for
Conversion/Continuation specifying a LIBOR Borrowing but the selected LIBOR
Interest Period has not yet begun, such Request for Conversion/Continuation
shall be deemed to be of no force and effect, as if never made, and the balance
of the Loan specified in such Request for Conversion/Continuation shall bear
interest at the Adjusted Base Rate until a different available Interest Option
shall be designated in accordance herewith.
(b)    Increased Cost of Borrowings. If any Change in Law shall at any time as a
result of any portion of the principal balance of the Notes being maintained on
the basis of a LIBOR:
(1)
subject any Lender (or make it apparent that any Lender is subject) to any
Taxes, or any deduction or withholding for any Taxes, on or from any payment due
under any LIBOR Borrowing or other amount due hereunder, other than income and
franchise taxes of the United States and its political subdivisions; or

(2)
change the basis of taxation of payments due from Borrower to any Lender under
any LIBOR Borrowing (otherwise than by a change in the rate of taxation of the
overall net income of a Lender); or

(3)
impose, modify, increase or deem applicable any reserve requirement (excluding
that portion of any reserve requirement included in the calculation of the
applicable LIBOR), special deposit requirement or similar requirement
(including, but not limited to, state law requirements and Regulation D)
imposed, modified, increased or deemed applicable by any Governmental Authority
against assets held by any Lender, or against deposits or accounts in or for the
account of any Lender, or against loans made by any Lender, or against any other
funds, obligations or other property owned or held by any Lender; or

(4)
impose on any Lender any other condition regarding any LIBOR Borrowing;

and the result of any of the foregoing is to increase the cost to any Lender of
agreeing to make or of making, continuing or maintaining such LIBOR Borrowing,
or reduce the amount of any sum received by any Lender, then, upon demand by
Agent, Borrower shall pay to such Lender, from time to time as specified by such
Lender, additional amounts which shall compensate such Lender, for such
increased cost or reduced amount. Agent will promptly notify Borrower in writing
of any event which will entitle any Lender to additional amounts pursuant to
this paragraph. A Lender's determination of the amount of any such increased
cost, increased reserve requirement or reduced amount shall be prima facie
evidence thereof. Borrower shall have the right, if it receives from Agent any
notice referred to in this paragraph, upon three Business Days' notice to Agent,
either (i) to repay in full (but not in part) any borrowing with respect to
which such notice was given, together with any accrued interest thereon, or
(ii) to convert the

29



--------------------------------------------------------------------------------



LIBOR Borrowing which is the subject of the notice to a Base Rate Borrowing;
provided, that any such repayment or conversion shall be accompanied by payment
of (x) the amount required to compensate a Lender for the increased cost or
reduced amount referred to in the preceding paragraph; (y) all accrued and
unpaid interest to date on the amount so repaid or converted, and (z) any
Funding Loss which any Lender may incur as a result of such repayment or
conversion.
(c)    Inadequacy of Pricing, and Rate Determination. If for any reason with
respect to any LIBOR Interest Period Agent shall have determined (which
determination shall be prima facie evidence thereof) that:
(1)
Agent is unable through its customary general practices to determine any
applicable LIBOR, or

(2)
by reason of circumstances affecting the applicable market generally, Agent is
not being offered deposits in United States dollars in such market, for the
applicable LIBOR Interest Period and in an amount equal to the amount of any
applicable LIBOR Borrowing requested by Borrower, or

(3)
any applicable LIBOR will not adequately and fairly reflect the cost to the
Lenders of making and maintaining such LIBOR Borrowing hereunder for any
proposed LIBOR Interest Period,

then Agent shall give Borrower and each Lender notice thereof and thereupon,
(A) any Request for Conversion/Continuation previously given by Borrower
designating the applicable LIBOR Borrowing which has not commenced as of the
date of such notice from Agent shall be deemed for all purposes hereof to be of
no force and effect, as if never given, and (B) until Agent shall notify
Borrower that the circumstances giving rise to such notice from Agent no longer
exist, each Request for Conversion/Continuation requesting the applicable LIBOR
Borrowing shall be deemed a request for a Base Rate Borrowing, and any
applicable LIBOR Borrowing then outstanding shall be converted, without any
notice to or from Borrower, upon the termination of the LIBOR Interest Period
then in effect with respect to it, to a Base Rate Borrowing.
(d)    Funding Losses. Borrower shall indemnify the Agent and each Lender
against and hold the Agent and each Lender harmless from any Funding Loss. This
agreement shall survive the payment of the Notes. A certificate as to any
additional amounts payable pursuant to this subsection and setting forth the
reasons for the Funding Loss submitted by Agent to Borrower shall be prima facie
evidence thereof.
3.6    Funding Offices, Adjustments Automatic. Any Lender may, if it so elects,
fulfill its obligation as to any LIBOR Borrowing by causing a branch or
Affiliate of such Lender to make such Loan and may transfer and carry such Loan
at, to, or for the account of, any branch office or Affiliate of such Lender;
provided, that in such event for the purposes of this Agreement such Loan shall
be deemed to have been made by such Lender and the obligation of Borrower to
repay such Loan shall nevertheless be to such Lender and shall be deemed held by
it for the account of such branch or Affiliate. Without notice to Borrower or
any other person or entity,

30



--------------------------------------------------------------------------------



each rate required to be calculated or determined under this Agreement shall
automatically fluctuate upward and downward in accordance with the provisions of
this Agreement.
3.7    Funding Sources, Payment Obligations. Notwithstanding any provision of
this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of the Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Lender had actually funded and
maintained each LIBOR Borrowing during each LIBOR Interest Period through the
purchase of deposits having a maturity corresponding to such LIBOR Interest
Period and bearing an interest rate equal to the LIBOR for such LIBOR Interest
Period. Notwithstanding the foregoing, Funding Losses, increased costs and other
obligations relating to LIBOR Borrowings described in Section 3.5 of this
Agreement will only be paid by the Borrower as and when they are actually
incurred or as and when they would have been incurred by the Lenders.
3.8    Mitigation, Non‑Discrimination. (a) Each Lender will notify the Borrower
through the Agent of any event occurring after the date of this Agreement which
will require or enable such Lender to take the actions described in
Sections 3.5(a) or (b) of this Agreement as promptly as practicable after it
obtains knowledge thereof and determines to request such action, and (if so
requested by the Borrower through the Agent) will designate a different lending
office of such Lender for the applicable LIBOR Borrowing or will take such other
action as the Borrower reasonably requests if such designation or action is
consistent with the internal policy of such Lender and legal and regulatory
restrictions, can be undertaken at no additional cost, will avoid the need for,
or reduce the amount of, such action and will not, in the sole opinion of such
Lender, be disadvantageous to such Lender (provided that such Lender will have
no obligation to designate a different lending office which is located in the
United States of America).
(a)    Notwithstanding any other provision of this Agreement, no Lender shall
demand compensation at any given time for any increased costs or reduction
referred to in Sections 3.5 or 5.14 of this Agreement if it is not the general
policy or practice of such Lender to demand such compensation at such time in
similar circumstances under comparable provisions of other credit agreements (to
the extent such Lender has the right under such credit facilities to do so), if
any (it being understood that this sentence shall not in any way limit the
discretion of such Lender to waive the right to demand such compensation in any
given case).
(b)    If any Lender elects under Section 3.5 of this Agreement to suspend or
terminate the availability of LIBOR Borrowings for any material period of time,
and the event giving rise to such election is not generally applicable to all of
the Lenders, the Borrower may within sixty (60) days after notification of such
Lender's election, and so long as no Event of Default is then in existence,
either (i) demand that such Lender, and upon such demand, such Lender shall
promptly, assign its Lender Commitment to another financial institution subject
to and in accordance with the provisions of Section 9.5 of this Agreement for a
purchase price equal to the unpaid balance of principal, accrued interest and
expenses owing to such Lender pursuant to this Agreement, or (ii) pay such
Lender the unpaid balance of principal, accrued interest, and expenses owing to
such Lender pursuant to this Agreement, whereupon, such Lender shall no

31



--------------------------------------------------------------------------------



longer be a party to this Agreement or have any rights or obligations hereunder
or under any other Credit Documents, and the Total Commitment shall immediately
and permanently be reduced by an amount equal to the Lender Commitment of such
Lender.
3.9    Taxes. (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent or any Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(a)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(b)    The Borrower shall indemnify the Agent and each Lender, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Agent or such Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, or by the
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.
(c)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.
(d)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and, upon the written request of the Agent, each other Lender or assignee or
participant of a Lender) agrees that it will deliver to each of the Borrower and
the Agent two (2) duly completed appropriate valid Withholding Certificates (as
defined under Section 1.1441‑1(c)(16) of the Income Tax Regulations
("Regulations")) certifying its status (i.e., U.S. or foreign person) and, if
appropriate, making a claim of reduced, or exemption from, U.S. withholding tax
on the basis of an income tax treaty or an exemption provided by the Code. Such
delivery may be made by electronic transmission as described in
Section 1.1441‑1(e)(4)(iv) of the Regulations if the Agent establishes an
electronic delivery system. The term "Withholding Certificate" means a Form W‑9;
a Form W‑8BEN; a Form W‑8ECI; a form W‑8IMY and the related statements and
certifications as required under Section 1.871‑14(c)(2)(v) of the Regulations;
or any other certificates under the

32



--------------------------------------------------------------------------------



Code or Regulations that certify or establish the status of a payee or
beneficial owner as a U.S. or foreign person. Each Lender, assignee or
participant required to deliver to the Borrower and the Agent a valid
Withholding Certificate pursuant to the preceding sentence shall deliver such
valid Withholding Certificate as follows: (A) each Lender which is a party
hereto on the date of this Agreement shall deliver such valid Withholding
Certificate at least five (5) Business Days prior to the first date on which any
interest or fees are payable by the Borrower hereunder for the account of such
Lender; (B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Agent in its sole discretion shall
permit such assignee or participant to deliver such Withholding Certificate less
than five (5) Business Days before such date in which case it shall be due on
the date specified by the Agent). Each Lender, assignee or participant which so
delivers a valid Withholding Certificate further undertakes to deliver to each
of the Borrower and the Agent two (2) additional copies of such Withholding
Certificate (or a successor form) on or before the date that such Withholding
Certificate expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent Withholding Certificate so delivered by
it, and such amendments thereto or extensions or renewals thereof as may be
reasonably requested by the Borrower or the Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of, or exemption
from, U.S. withholding tax, the Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under Section 1.1441‑7(b) of the Regulations.
Further, the Agent is indemnified under Section 1.1461‑1(e) of the Regulations
against any claims and demands of any Lender or assignee or participant of a
Lender for the amount of any tax it deducts and withholds in accordance with
regulations under Section 1441 of the Code.
4.    Representations and Warranties.
To induce the Lenders to enter into this Agreement and to make the Loan, the
Borrower jointly and severally represents and warrants to the Agent and the
Lenders as follows:
4.1    Organization. Each Obligor is duly organized, validly existing and in
good standing under the laws of the state of its organization; has all power and
authority to conduct its business as presently conducted; and is duly qualified
to do business and in good standing in every state where the location of its
Property requires it to be qualified to do business, unless the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.
4.2    Financial Statements. The financial statements delivered to the Agent
fairly present, in accordance with Generally Accepted Accounting Principles
(provided, however, that the Quarterly Unaudited Financial Statements are
subject to normal year‑end adjustments and may contain condensed footnotes as
permitted by regulations of the United States Securities and Exchange
Commission), the financial condition and the results of operations of the
Borrower as at the dates and for the periods indicated. No Material Adverse
Change has occurred since the dates of such financial statements. No Obligor is
subject to any instrument or agreement which would materially prevent it from
conducting its business as it is now conducted or as it is contemplated to be
conducted.

33



--------------------------------------------------------------------------------



4.3    Enforceable Obligations; Authorization. The Credit Documents are legal,
valid and binding obligations of the Parties, enforceable in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency and
other laws affecting creditors' rights generally and by general equitable
principles. The execution, delivery and performance of the Credit Documents have
all been duly authorized by all necessary action; are within the power and
authority of the Parties; do not and will not contravene or violate any Legal
Requirement or the Organizational Documents of the Parties; do not and will not
result in the breach of, or constitute a default under, any agreement or
instrument by which the Parties or any of their respective Property may be bound
or affected; and do not and will not result in the creation of any Lien upon any
Property of any of the Parties except as expressly contemplated therein. All
necessary permits, registrations and consents for such making and performance
have been obtained.
4.4    Other Debt. No Obligor is in default in the payment of any other Total
Liabilities or under any agreement, mortgage, deed of trust, security agreement
or lease to which it is a party.
4.5    Litigation. There is no litigation or administrative proceeding pending
or, to the knowledge of the Borrower, threatened against, or any outstanding
judgment, order or decree affecting, the Obligors before or by any Governmental
Authority which is not adequately covered by insurance. No Obligor is in default
with respect to any judgment, order or decree of any Governmental Authority.
4.6    Taxes. Each Obligor has filed all tax returns required to have been filed
and paid all taxes shown thereon to be due, except those for which extensions
have been obtained or those which are being contested in good faith.
4.7    Regulation U. None of the proceeds of the Loan will be used for the
purpose of purchasing or carrying directly or indirectly any margin stock or for
any other purpose that would constitute this transaction a "purpose credit"
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.
4.8    Subsidiaries. The Borrower has no Subsidiaries (excluding wholly‑owned
Subsidiaries which have executed a Guaranty) which individually or in the
aggregate own more than ten percent (10%) in value of the Borrower's and the
Subsidiaries' consolidated assets determined in accordance with Generally
Accepted Accounting Principles. Each of the Borrower's Subsidiaries is a
"qualified REIT subsidiary" under Section 856 of the Code.
4.9    Securities Act of 1933. Other than the Agent's efforts in syndicating the
Loan (for which the Agent is responsible) neither the Borrower nor any agent
acting for it has offered the Notes or any similar obligation of the Borrower
for sale to or solicited any offers to buy the Notes or any similar obligation
of the Borrower from any Person other than the Agent or any Lender.

34



--------------------------------------------------------------------------------



4.10    No Contractual or Corporate Restrictions. No Obligor is a party to, or
bound by, any contract, agreement or charter or other corporate restriction
materially and adversely affecting its business, Property, assets, operations or
condition, financial or otherwise.
4.11    Investment Company Act Not Applicable. The Borrower is not an
"investment company", or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.
4.12    Public Utility Holding Company Act Not Applicable. The Borrower is not a
"holding company", or a "subsidiary company" of a "holding company", or an
"affiliate" of a "holding company", or an affiliate of a "subsidiary company" of
a "holding company", as such terms are defined in the Public Utility Holding
Company Act of 1995, as amended.
4.13    ERISA Not Applicable. No Obligor is subject to any requirements of the
Employee Retirement Income Security Act of 1974 as amended from time to time, or
any rules, regulations, rulings or interpretations adopted by the Internal
Revenue Service or the Department of Labor thereunder.
4.14    Pool Properties. As of the date of this Agreement, the Properties in the
Pool are listed on the attachment to the Officer's Certificate being delivered
pursuant to Section 3.2 and each such Property complies with the requirements of
Section 5.15.
4.15    Anti‑Money Laundering/International Trade Law Compliance. No Covered
Entity is a Sanctioned Person. No Covered Entity, either in its own right or
through any third party, (a) has any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti‑Terrorism Law; (b) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti‑Terrorism Law; or (c) engages in any dealings or
transactions prohibited by any Anti‑Terrorism Law.
4.16    Disclosure. The representations and warranties of Borrower contained in
the Credit Documents and all certificates, financial statements and other
documents delivered to the Agent in connection therewith, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading. As of the date of this
Agreement, Borrower has not intentionally withheld any material fact from the
Agent and the Lenders in regard to any matter raised in the Credit Documents.
5.    Affirmative Covenants.
The Borrower jointly and severally covenants and agrees with the Agent and the
Lenders that prior to the termination of this Agreement it and each of the other
Obligors will do, and if necessary cause to be done, each and all of the
following:
5.1    Taxes, Existence, Regulations, Property, etc. At all times (a) pay when
due all taxes and governmental charges of every kind upon it or against its
income, profits or Property,

35



--------------------------------------------------------------------------------



unless and only to the extent that the same shall be contested in good faith and
reserves which are adequate under Generally Accepted Accounting Principles have
been established therefor; (b) do all things necessary to preserve its
existence, qualifications, rights and franchises in all States where such
qualification is necessary or desirable, except where failure to obtain the same
could not reasonably be expected to have a Material Adverse Effect; (c) comply
with all applicable Legal Requirements in respect of the conduct of its business
and the ownership of its Property; and (d) cause its Property to be protected,
maintained and kept in good repair (reasonable wear and tear excepted) and make
all replacements and additions to its Property as may be reasonably necessary to
conduct its business.
5.2    Financial Statements and Information. Furnish to the Agent each of the
following: (a) as soon as available and in any event within 100 days after the
end of each respective fiscal year of the Borrower, Annual Audited Financial
Statements of EastGroup Properties, Inc.; (b) as soon as available and in any
event within 50 days after the end of each quarter (except the last quarter) of
each respective fiscal year of the Borrower, Quarterly Unaudited Financial
Statements of EastGroup Properties Inc. (which shall include a statement of
Funds From Operations); (c) within fifty (50) days after the end of the calendar
quarter and concurrently with the financial statements provided for in
Subsections 5.2(a) and (b) hereof, (i) an Officer's Certificate, together with
such schedules, computations and other information (including, without
limitation, information as to Unconsolidated Affiliates of the Borrower), in
reasonable detail, as may be required by the Agent to demonstrate compliance
with the covenants set forth herein or reflecting any non‑compliance therewith
as of the applicable date, all certified as true, correct and complete by a
managing director, vice president or senior vice president, of Borrower, and
(ii) a current capital plan for the next four (4) calendar quarters including
projected sources and uses of funds (including dividend and debt payments);
(d) promptly after the filing thereof, all registration statements and reports
on Forms 10‑K and 10‑Q (or their equivalents) made by the Borrower or any of
their respective Subsidiaries with the Securities and Exchange Commission, to be
delivered by electronic transmission or notice by electronic transmission of the
filing thereof (other filings shall be available for viewing on the Borrower's
website); (e) within ten (10) Business Days after the receipt thereof, a copy of
the notification to EastGroup Properties Inc. of its S&P Rating or Moody's
Rating, or change therein; and (f) such other information relating to the
financial condition and affairs of the Borrower as from time to time may be
reasonably requested by any Lender. The Agent will send to each Lender the
information received by the Agent pursuant to this Section 5.2 promptly after
the receipt thereof by Agent.
5.3    Financial Tests. The Borrower shall have and maintain, on a consolidated
basis in accordance with Generally Accepted Accounting Principles:
(e)    a Secured Debt to Total Asset Value Ratio no greater than forty‑five
percent (45%) at all times;
(f)    a Fixed Charge Coverage Ratio of not less than 1.40:1.00 at all times;
(g)    a Tangible Net Worth of at least Seven Hundred Fourteen Million
Twenty-Six Thousand Five Hundred Fifty and 00/100 Dollars ($714,026,550.00) plus
eighty‑five

36



--------------------------------------------------------------------------------



percent (85%) of the net proceeds (gross proceeds less reasonable and customary
costs of sale and issuance paid to Persons not Affiliates of any Obligor)
received by the Borrower at any time following September 30, 2013 from the
issuance of an ownership interest in the Borrower, at all times;
(h)    an Unencumbered Interest Coverage Ratio of not less than 2.00:1.00 at all
times; and
(i)    a Total Liabilities to Total Asset Value Ratio no greater than sixty
percent (60%) at all times.
5.4    Inspection. In order to permit the Agent to ascertain compliance with the
Credit Documents, during normal business hours permit the Agent to inspect its
Property, to examine its files, books and records and make and take away copies
thereof, and to discuss its affairs with its officers and accountants, all at
such times and intervals and to such extent as a Lender may reasonably desire.
5.5    Further Assurances. Promptly execute and deliver any and all other and
further instruments which may be reasonably requested by the Agent to cure any
defect in the execution and delivery of any Credit Document or more fully to
describe particular aspects of the Borrower's agreements set forth in the Credit
Documents or so intended to be.
5.6    Books and Records. Maintain books of record and account in accordance
with Generally Accepted Accounting Principles.
5.7    Insurance. Maintain insurance with such insurers, on such of its
properties, in such amounts and against such risks as is consistent with
insurance maintained by businesses of comparable type and size in the industry,
and furnish the Agent satisfactory evidence thereof promptly upon request.
5.8    Notice of Certain Matters. Notify the Agent promptly upon acquiring
knowledge of the occurrence of any of the following: the institution or
threatened institution of any lawsuit or administrative proceeding affecting any
Obligor in which the claim exceeds $1,000,000.00; when the Borrower believes
that there has been a Material Adverse Change; or the occurrence of any Event of
Default or any Default. The Borrower will notify the Agent in writing at least
thirty (30) Business Days prior to the date that any Obligor changes its name or
the location of its chief executive office or principal place of business or the
place where it keeps its books and records.
5.9    Use of Proceeds. The proceeds of the Loan will be used to refinance
existing Indebtedness and for general business purposes, including, without
limitation, financing for acquisitions, working capital and other purposes
permitted under Borrower's Organizational Documents. Notwithstanding the
foregoing, none of the proceeds of the Loan will be used to finance, fund or
complete any hostile acquisition of any Person or for any purpose which would
violate Section 4.7 hereof.

37



--------------------------------------------------------------------------------



5.10    Expenses of and Claims Against the Agent and the Lenders. To the extent
not prohibited by applicable law, the Borrower will pay all reasonable costs and
expenses incurred to third parties and reimburse the Agent and each Lender, as
the case may be, for any and all reasonable expenditures of every character
incurred or expended from time to time, in connection with (a) regardless of
whether a Default or Event of Default shall have occurred, the Agent's
preparation, negotiation and completion of the Credit Documents, and (b) during
the continuance of an Event of Default, all costs and expenses relating to the
Agent's and such Lender's exercising any of its rights and remedies under this
Agreement or any other Credit Document, including, without limitation,
attorneys' fees, legal expenses, and court costs; provided, that no rights or
option granted by the Borrower to the Agent and any Lender or otherwise arising
pursuant to any provision of this Agreement or any other instrument shall be
deemed to impose or admit a duty on the Agent or any Lender to supervise,
monitor or control any aspect of the character or condition of any property or
any operations conducted in connection with it for the benefit of the Borrower
or any other person or entity other than the Agent or such Lender.
Notwithstanding the foregoing, Borrower shall have no obligation to reimburse
any Lender for any service fee paid by any Lender pursuant to the terms of
Section 9.5(b) of this Agreement.
5.11    Legal Compliance, Indemnification.
(a)    The Obligors shall operate their respective Property and businesses in
full compliance with all Legal Requirements. EastGroup Properties, Inc. will
comply with all Legal Requirements to maintain, and will at all times qualify as
and maintain, its status as a real estate investment trust under
Section 856(c)(1) of the Code.
(b)    The Borrower shall indemnify the Agent and each Lender, their directors,
officers, employees and shareholders (the "Indemnified Parties") for and defend
and hold the Indemnified Parties harmless against any and all claims, demands,
liabilities, causes of action, penalties, obligations, damages, judgments,
deficiencies, losses, costs or expenses (including, without limitation,
interest, penalties, attorneys' fees, and amounts paid in settlement) threatened
or incurred by reason of, arising out of or in any way related to (i) any
failure of any Obligor to so comply with the provisions of any Legal
Requirement, this Agreement or the other Credit Documents, (ii) the Agent or any
Lender's making of the Loan, or any other acts or omissions taken or made in
connection with the Loan, and (iii) any and all matters arising out of any act,
omission, event or circumstance, regardless of whether the act, omission, event
or circumstance constituted a violation of any such Legal Requirement, this
Agreement or the other Credit Documents at the time of its existence or
occurrence. THE BORROWER SHALL INDEMNIFY THE AGENT AND EACH LENDER PURSUANT TO
THIS SECTION REGARDLESS OF WHETHER THE ACT, OMISSION, FACTS, CIRCUMSTANCES OR
CONDITIONS GIVING RISE TO SUCH INDEMNIFICATION WERE CAUSED IN WHOLE OR IN PART
BY THE AGENT'S OR SUCH LENDER'S NEGLIGENCE (SIMPLE, BUT NOT GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT).
5.12    Obligors' Performance. If any Obligor should fail to comply with any of
the agreements, covenants or obligations required of it under this Agreement or
any other Credit

38



--------------------------------------------------------------------------------



Document, then the Agent (in the Obligor's name or in Agent's name) may perform
them or cause them to be performed for the account of the said Obligor and at
the sole expense of the Obligor, but shall not be obligated to do so. Any and
all expenses thus incurred or paid by the Agent and by any Lender shall be the
Borrower's demand obligations to the Agent or such Lender and shall bear
interest from the date of demand therefor until the date that the Obligor repays
it to the Agent or the applicable Lender at the Past Due Rate. Upon making any
such payment or incurring any such expense, the Agent or the applicable Lender
shall be fully subrogated to all of the rights of the Person receiving such
payment. Any amounts owing by any Obligor to the Agent or any Lender pursuant to
this provision or any other provision of this Agreement shall automatically and
without notice be secured by any collateral provided by the Credit Documents.
The amount and nature of any such expense and the time when paid shall, absent
manifest error, be fully established by the affidavit of the Agent or the
applicable Lender or any of the Agent's or the applicable Lender's officers or
agents.
5.13    Professional Services. Promptly upon the Agent's request to satisfy
itself or the request of any Lender, the Borrower, at the Borrower's sole cost
and expense, shall: (a) allow an inspection and/or appraisal of the Obligors'
Property to be made by a Person approved by the Agent in its sole discretion;
and (b) whenever the Agent or such other Lender has reasonable cause to believe
that a Default or Event of Default may exist, cause to be conducted or prepared
any other written report, summary, opinion, inspection, review, survey, audit or
other professional service relating to the Obligors' Property or any operations
in connection with it (all as designated in the Agent's request), including,
without limitation, any accounting, architectural, consulting, engineering,
design, legal, management, pest control, surveying, title abstracting or other
technical, managerial or professional service relating to such property or its
operations.
5.14    Capital Adequacy.
(a)    If after the date of this Agreement, the Agent or any Lender shall have
determined that any Change in Law has occurred, or that the adoption or
effectiveness of any applicable law, rule or regulation regarding capital
adequacy of general applicability, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by the Agent or any Lender with any request or directive
regarding capital adequacy of general applicability (whether or not having the
force of law) of any such Governmental Authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on the
Agent's or any Lender's capital as a consequence of its obligations hereunder to
a level below that which the Agent or such Lender could have achieved but for
such Change in Law or such adoption, change or compliance (taking into
consideration the Agent's or such Lender's policies with respect to capital
adequacy or liquidity requirements) by an amount deemed by the Agent or such
Lender to be material, then from time to time, the Borrower shall pay to the
Agent or such Lender such additional amount or amounts as will compensate the
Agent or such Lender for such reduction.
(b)    A certificate of the Agent or such Lender setting forth such amount or
amounts as shall be necessary to compensate the Agent or such Lender as
specified in

39



--------------------------------------------------------------------------------



Section 5.14(a) hereof and making reference to the applicable law, rule or
regulation shall be delivered as soon as practicable to the Borrower and shall
be prima facie evidence thereof. The Borrower shall pay the Agent or such Lender
the amount shown as due on any such certificate within fourteen (14) Business
Days after the Agent or such Lender delivers such certificate. In preparing such
certificate, the Agent or such Lender may employ such assumptions and
allocations of costs and expenses as it shall in good faith deem reasonable and
may use any reasonable averaging and attribution method. Section 3.8(b) hereof
shall apply to the costs assessed under this Section.
5.15    Property Pool.
(a)    The Borrower will and, subject to Section 5.15(b), the Borrower's
Subsidiaries will, at all times own (in fee simple title or through an Eligible
Ground Lease) a pool (the "Pool") of assets that are not mortgaged, pledged,
hypothecated, or encumbered in any manner, other than Permitted Encumbrances,
with an aggregate Value such that the total amount of the Borrower's
Indebtedness other than Secured Debt outstanding from time to time, shall never
be greater than sixty percent (60%) of such Value. Such Pool shall have the
following characteristics: (i) assets in the Pool shall be completed income
producing Industrial Buildings (including properties containing multiple
buildings in one industrial park), with parking sufficient to meet all Legal
Requirements and consistent with market conditions that will accommodate full
occupancy of the building, provided, however, that Los Angeles Corporate Center
Office Building in Los Angeles, California, will not be excluded from the Pool
because it is not an Industrial Building; (ii) the Borrower must have received
from third party independent consultants, written assessments (including,
without limitation, Phase I environmental reports) for each Property in, or to
be added to, the Pool that do not disclose any material environmental
conditions, structural defects or title defects, or other material risks related
to such Property, (iii) no Property in the Pool shall be owned by a Borrower or
Subsidiary which has a provision in its Organizational Documents which has or
may have the effect of prohibiting or limiting such Borrower's or Subsidiary's
ability to sell, transfer or convey such Property, and (iv) the Occupancy Level
of the Pool in the aggregate must be at least eighty percent (80%), provided
that, in order to meet such eighty percent (80%) requirement, the Borrower may
designate one (1) or more Properties to be excluded from the Pool for a period
of time to be determined by the Borrower, so long as any such Property so
designated will also be excluded in the calculation of Value during such period
of time. Borrower will provide written notice to the Agent of each Property so
designated and will also provide written notice to the Agent when such Property
shall once again be included in such calculations, with each such written notice
to be effective upon Agent's receipt thereof. If requested by the Agent, the
Borrower will provide to the Agent written assessments from third party
independent environmental consultants for all Pool properties acquired after the
date of this Agreement. If the Agent determines that there are material
environmental conditions existing on or risks to such properties, the properties
will be excluded from the Pool.
(b)    If any Property to be included in the Pool is owned by a Subsidiary of
Borrower, it may be included in the Pool only if:

40



--------------------------------------------------------------------------------



(i)    the owner of the Property is either (A) a wholly owned Subsidiary of the
Borrower or (B) if not a wholly owned Subsidiary, then (1) the Value of the
Property owned by such Subsidiary ("Partial Subsidiary Real Estate") to be used
in the calculation in clause (a) above shall be as provided in clause (a)
multiplied by the cumulative percentage interest of the Subsidiary owned by the
Borrower, and (2) the Borrower controls all major decisions regarding the
Partial Subsidiary Real Estate, including the right to sell or refinance the
Partial Subsidiary Real Estate; and
(ii)    the owner of the Property (A) executes a Guaranty in Proper Form and
delivers it to the Agent, together with such Subsidiary's Organizational
Documents and current certificates of existence and good standing for the state
in which it is organized, and such Guaranty must remain in full force and
effect, and (B) would not at any time be in default of Sections 7.1(f), (g),
(h), (i) or (j), if said subsections were applicable to said owner.
(c)    If the Borrower requests inclusion of assets in the Pool that do not meet
the requirements of this Section 5.15, then such assets may only be included in
the Pool upon the prior written approval of the Majority Lenders.
5.16    Co‑Borrowers. (a) Each Borrower shall be bound jointly and severally
with one another to keep, observe and perform the covenants, agreements,
obligations and liabilities imposed by this Agreement upon the "Borrower", (b) a
release of one or more Persons comprising "Borrower" shall not in any way be
deemed a release of any other Person comprising "Borrower", and (c) a separate
action hereunder may be brought and prosecuted against one or more of the
Persons comprising "Borrower" without limiting any liability or impairing the
Agent's or any Lender's right to proceed against any other Person comprising
"Borrower".
5.17    New Guarantors.
(a)    If any Person (other than an Excluded Subsidiary) becomes a Material
Subsidiary after the Effective Date of this Agreement, the Borrower shall
deliver to the Agent each of the following items, each in form and substance
satisfactory to the Agent: (i) an Accession Agreement in the form attached as
Exhibit A to the Guaranty, executed by such Subsidiary, and (ii) the items that
would have been delivered under Section 3.2 if such Subsidiary had been a
Guarantor on the Effective Date of this Agreement. Delivery of the foregoing
items shall be made by the Borrower (x) in the case of any Subsidiary that has
become a Material Subsidiary pursuant to any acquisition or formation, or as a
result of such Subsidiary ceasing to have the characteristics of an Excluded
Subsidiary (as provided in the definition of such term), within thirty (30) days
after such acquisition, formation, or cessation, as the case may be, and (y) in
the case of any existing Subsidiary obtaining the minimum Total Asset Value for
a Material Subsidiary during any fiscal quarter, at the time that the quarterly
Officer's Certificate is required to be delivered to the Agent in respect of
such fiscal quarter (except in the case of the fourth fiscal quarter, in which
case such items shall be delivered within one hundred (100) days after the end
of such fiscal quarter). The Borrower shall send to the Agent copies of each of
the foregoing items once the Borrower has received all such items with respect
to a Material Subsidiary.

41



--------------------------------------------------------------------------------



(b)    The Borrower may, at its option, cause any Subsidiary that is not already
a Guarantor to become a Guarantor by executing and delivering to the Agent the
items required to be delivered under the immediately preceding subsection (a).
(c)    The Borrower may request in writing that the Agent release, and upon
receipt of such request the Agent shall release, a Guarantor from the Guaranty
so long as: (i) such Guarantor (x) qualifies, or will qualify simultaneously
with its release from the Guaranty, as an Excluded Subsidiary pursuant to the
definition of such term, or (y) has ceased to be, or simultaneously with its
release from the Guaranty will cease to be, a Subsidiary or Material Subsidiary;
(ii) such Guarantor is not otherwise required to be a party to the Guaranty
under the immediately preceding subsection (a); (iii) no Default or Event of
Default, shall then be in existence or would occur as a result of such release;
(iv) the representations and warranties made or deemed made by the Borrower and
each other Obligor in the Credit Documents to which any of them is a party,
shall be true and correct on and as of the date of such release with the same
force and effect as if made on and as of such date except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Credit Documents; and (v) the Agent shall
have received such written request at least ten (10) days (or such shorter
period as may be acceptable to the Agent) prior to the requested date of
release. Delivery by the Borrower to the Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. The Agent agrees to furnish to the Borrower, upon the
Borrower's written request and at the Borrower's sole cost and expense, any
release, termination, or other agreement or document evidencing the foregoing
release as may be reasonably requested by the Borrower.
5.18    Interest Rate Hedge. On or before the Effective Date of this Agreement,
Borrower will enter into one or more Interest Rate Hedges with respect to the
Obligations on terms and conditions acceptable to the Agent. Borrower shall not
be required to maintain any Interest Rate Hedge after the Effective Date.
5.19    Anti‑Money Laundering/International Trade Law Compliance. Each Covered
Entity must comply with all Anti‑Terrorism Laws. The Borrower must promptly
notify the Agent in writing upon the occurrence of a Reportable Compliance
Event.
6.    Negative Covenants. The Borrower jointly and severally covenants and
agrees with the Agent and the Lenders, that prior to the termination of this
Agreement it will not (without consent given in accordance with Section 9.1) do
any of the following:
6.1    Indebtedness. Create, incur, suffer or permit to exist, or assume or
guarantee, directly or indirectly, contingently or otherwise, or become or
remain liable with respect to any Indebtedness in excess of the Indebtedness
which may be incurred within the limitations contained in Section 5.3 and
Section 5.15.

42



--------------------------------------------------------------------------------



6.2    Mergers, Consolidations and Acquisitions of Assets. In any single
transaction or series of related transactions, directly or indirectly:
(a) liquidate or dissolve; (b) other than a merger or consolidation in which the
Borrower is the surviving entity and the value of the assets of the other party
to such merger or consolidation is less than fifteen percent (15%) of the value
of the assets of the Borrower on a consolidated basis (in accordance with
Generally Accepted Accounting Principles) after such merger or consolidation, be
a party to any merger or consolidation; (c) other than an acquisition in which
the Borrower acquires all or substantially all of the assets of another Person
and the value of the assets acquired is less than fifteen percent (15%) of the
value of the assets of the Borrower on a consolidated basis (in accordance with
Generally Accepted Accounting Principles) after such acquisition, acquire all or
substantially all of the assets of any Person; or (d) except for sales or leases
executed in the ordinary course of business, sell, convey or lease all or any
substantial part of its assets.
6.3    Redemption. Neither Borrower shall at any time buy back, redeem, retire
or otherwise acquire, directly or indirectly, any shares of its capital stock if
such action would cause the Borrower to not be in compliance with this
Agreement, and so long as the aggregate market value of such stock when acquired
shall not exceed, during any calendar year, fifteen percent (15%) of Borrower's
Net Worth.
6.4    Nature of Business; Management. Change the nature of its business or
enter into any business which is substantially different from the business in
which it is presently engaged.
6.5    Transactions with Related Parties. Enter into any transaction or
agreement with any officer, director, or holder of more than five percent (5%)
(based on voting rights) of the issued and outstanding capital stock of the
Borrower (or any Affiliate of the Borrower), unless the same is upon terms
substantially similar to those obtainable from qualified wholly unrelated
sources.
6.6    Loans and Investments. Make any loan, advance, extension of credit or
capital contribution to, or make or have any investment in, any Person, or make
any commitment to make any such extension of credit or investment, except:
(e)    travel advances in the ordinary course of business to officers, employees
and agents;
(f)    readily marketable securities issued or fully guaranteed by the United
States of America (or investments or money market accounts consisting of the
same);
(g)    commercial paper rated "Prime 1" by Moody's Investors Service, Inc. or
A‑1 by Standard and Poor's Rating Services, a Division of the McGraw‑Hill
Companies, Inc. (or investments or money market accounts consisting of the
same);
(h)    certificates of deposit or repurchase certificates issued by financial
institutions acceptable to the Agent (or investments or money market accounts
consisting of the same), all of the foregoing b, c and d not having a maturity
of more than one (1) year from the date of issuance thereof;

43



--------------------------------------------------------------------------------



(i)    investments in Subsidiaries through which the Borrower invests in real
estate assets permitted by this Agreement;
(j)    investments in Unconsolidated Affiliates that are engaged primarily in
the business of investment in and operation of Industrial Buildings (valued at
an amount equal to the Value of each Unconsolidated Affiliate's operating real
estate assets multiplied by the Equity Percentage for that Unconsolidated
Affiliate);
(k)    loans, advances, and extensions of credit to Persons (who are not
Affiliates of any Obligor) secured by valid and enforceable first and second
priority liens on real estate;
(l)    undeveloped land;
(m)    investments in readily marketable securities (valued at the lower of cost
or then market price) of another Person, not an Affiliate of any Obligor, traded
on a national trading exchange, that is a real estate investment trust under
Section 856(c)(1) of the Code, or that is a real estate operating company;
(n)    investments in Industrial Buildings;
(o)    investments in real estate assets that are being constructed or developed
(including such assets that the Person has contracted to purchase and has no
option to terminate without penalty) to be Industrial Buildings, but are not yet
in operation; and
(p)    miscellaneous investments in other assets not described above not to
exceed five percent (5%) of Total Asset Value in the aggregate.
The Borrower will not mortgage, pledge, hypothecate or encumber in any manner
the loans, advances or extensions of credit made pursuant to Section 6.6(g) or
the securities held pursuant to Section 6.6(i). In addition to the limitations
set forth above, in no event shall the aggregate value of all of the investments
permitted under Sections 6.6(f), (g), (h), (i), (k) [valued at the total actual
and budgeted cost of construction or development of such real estate assets
(excluding any such assets on which construction has not commenced), including
such costs incurred and to be incurred by Unconsolidated Affiliates to the
extent of the greater of (i) the Equity Percentage of the Borrower or any
Subsidiary of the Borrower in the applicable Unconsolidated Affiliate times the
total actual and budgeted cost of construction or development of the real estate
or (ii) the Recourse Amount with respect to such Unconsolidated Affiliate
related to the applicable real estate asset], and (l) exceed thirty
percent (30%) of the Total Asset Value, after giving effect to such investments.
The calculation of the limitation pursuant to the preceding sentence will be
made without duplication if a loan or investment shall be included in more than
one category described in this Section 6.6.
6.7    Liens on Properties.
(a)    Borrower shall not, nor permit its Subsidiaries to, mortgage, pledge,
hypothecate, or encumber in any manner, other than Permitted Encumbrances, any
asset, unless,

44



--------------------------------------------------------------------------------



after giving effect to such mortgage, pledge, hypothecation or encumbrance,
there shall be no violation of any of the covenants contained in Sections 5.3 or
5.15.
(b)    Borrower shall not, nor permit any of its Subsidiaries to, create,
assume, or allow any Negative Pledge in favor of any other Person affecting or
relating to any asset in the Pool, it being understood and agreed by Borrower
and the other parties hereto that nothing contained in this Section 6.7 shall be
deemed or construed to prohibit Borrower and any of its Subsidiaries from
delivering from time to time a Negative Pledge substantially in the form
contained in Section 6.7(a) in connection with one or more of the Other Credit
Facilities Documents.
(c)    Notwithstanding the foregoing, the Borrower shall not, and shall not
permit any of its Subsidiaries to, secure any Indebtedness outstanding under or
pursuant to any Other Credit Facility Documents unless and until the Notes (and
any Guaranty) shall concurrently be secured equally and ratably with such
Indebtedness pursuant to documentation in Proper Form including, without
limitation, an intercreditor agreement and opinions of counsel to the Borrower
and/or any such Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Agent.
6.8    Restricted Payments. EastGroup Properties, Inc. will not make any
Restricted Payment during any calendar quarter which, when added to all
Restricted Payments made during the three (3) immediately preceding calendar
quarters, exceeds ninety percent (90%) of the Funds From Operations during the
immediately preceding four (4) calendar quarters; provided that the foregoing
shall not prohibit EastGroup Properties, Inc. from (x) making the minimum amount
of Restricted Payments required to be made in order for EastGroup Properties,
Inc. to comply with the provisions of Section 5.11, or (y) issuing stock in
EastGroup Properties, Inc. to a transferor (not an Affiliate of any Obligor) of
Property to the Borrower as a result of said transferor's election to convert
partnership interests in Operating Partnership to stock in EastGroup Properties,
Inc. pursuant to agreements with said transferor allowing said conversion as a
portion of the consideration for the transfer. Notwithstanding the foregoing,
after the occurrence of an Event of Default, EastGroup Properties, Inc. will not
make any Restricted Payment except as required by clause (x) above, provided
that, if, as a result of the occurrence of any Event of Default any of the
Obligations have been accelerated pursuant to Section 7.1, the Borrower shall
not, and shall not permit any Subsidiary to, make any Restricted Payments to any
Person other than to the Borrower or any Subsidiary. For purposes of this
provision "Restricted Payment" means (i) any dividend or other distribution on
any shares of a Person's capital stock (except dividends payable solely in
shares of its capital stock or in rights to subscribe for or purchase shares of
its capital stock) or (ii) any payment on account of the purchase, redemption,
retirement or acquisition of (x) any shares of a Person's capital stock or
(y) any option, warrant or other right to acquire shares of a Person's capital
stock.
6.9    Securities Act of 1933. Neither the Borrower nor any agent acting for it
will take any action which would subject the sale of the Notes to the provisions
of Section 5 of the Securities Act of 1933, as amended.

45



--------------------------------------------------------------------------------



6.10    Subsidiaries. The Borrower will not acquire or form any Subsidiary
(excluding wholly‑owned Subsidiaries which have executed and delivered a
Guaranty) which individually or in the aggregate with all other Subsidiaries
would own more than ten percent (10%) in value of the Borrower's and the
Subsidiaries' consolidated assets as determined in accordance with Generally
Accepted Accounting Principles. To the extent that any wholly‑owned Subsidiary
executes and delivers a Guaranty, such Guaranty shall be delivered in Proper
Form to the Agent, together with such Subsidiary's Organizational Documents and
current certificates of existence and good standing for the state in which it is
organized and such Guaranty must remain in full force and effect.
6.11    Anti‑Money Laundering/International Trade Law Compliance. No Covered
Entity will become a Sanctioned Person. No Covered Entity, either in its own
right or through any third party, will (a) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti‑Terrorism Law; (b) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti‑Terrorism Law;
(c) engage in any dealings or transactions prohibited by any Anti‑Terrorism Law
or (d) use the Advances to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti‑Terrorism Law. The funds used to repay the
Obligations will not be derived from any unlawful activity. Each Covered Entity
shall comply with all Anti‑Terrorism Laws. The Borrowers shall promptly notify
the Agent in writing upon the occurrence of a Reportable Compliance Event.
7.    Events of Default and Remedies.

46



--------------------------------------------------------------------------------



7.1    Events of Default. If any of the following events shall occur, then, as
to any failure to make any payment other than principal pursuant to
Section 7.1(a), if the failure has not been waived, cured or remedied within
five (5) Business Days following the due date for any such payment, as to the
events described in, Sections 7.1(b), (c), and (d), if the event has not been
waived, cured or remedied within twenty (20) days after the Agent gives the
Borrower written notice of such event, at any time thereafter, and as to all of
the other events described herein, at any time, the Agent may, or, at the
request of the Majority Lenders, shall do any or all of the following, provided
that the declaration described in (1) below and the termination described in
(2) below shall be deemed to have been made immediately upon the occurrence of
any event described in Sections 7.1(g), (h) or (m); (1) without notice to the
Borrower, declare the Notes and all Obligations to be, and thereupon the Notes
and all Obligations shall forthwith become, immediately due and payable,
together with all accrued interest thereon, without notice of any kind, notice
of acceleration or of intention to accelerate, presentment and demand or
protest, all of which are hereby expressly waived; (2) without notice to the
Borrower, terminate the Total Commitment; (3) exercise, as may any other Lender,
its rights of offset against each account and all other Property of the Borrower
in the possession of the Agent or any such Lender, which right is hereby granted
by the Borrower to the Agent and each Lender; and (4) exercise any and all other
rights pursuant to the Credit Documents:
(j)    The Borrower shall fail to pay or prepay any principal of or interest on
the Notes, or any fee or any other obligation hereunder or under the Fee Letter
when due; or
(k)    Any Obligor shall fail to pay when due, or within any applicable period
of grace, any principal of or interest on any other Indebtedness in excess of
$5,000,000.00 or any such Indebtedness shall be accelerated as a result of a
default; or
(l)    Any written representation or warranty made in any Credit Document by or
on behalf of any Obligor, when taken as a whole shall prove to have been
incorrect, false or misleading in any material respect; or
(m)    Default shall occur in the punctual and complete performance of any
covenant of the Borrower or any other Person other than the Agent or the Lenders
contained in any Credit Document not specifically set forth in this Section; or
(n)    A final judgment or judgments in the aggregate for the payment of money
in excess of $5,000,000.00 shall be rendered against any Obligor and the same
shall remain undischarged for a period of thirty (30) days during which
execution shall not be effectively stayed; or
(o)    Any order shall be entered in any proceeding against any Obligor
decreeing the dissolution, liquidation or split‑up thereof, and such order shall
remain in effect for more than thirty (30) days; or
(p)    Any Obligor shall make a general assignment for the benefit of creditors
or shall petition or apply to any tribunal for the appointment of a trustee,
custodian, receiver or liquidator of all or any substantial part of its
business, estate or assets or shall commence any

47



--------------------------------------------------------------------------------



proceeding under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation law of any jurisdiction,
whether now or hereafter in effect; or
(q)    Any such petition or application shall be filed or any such proceeding
shall be commenced against any Obligor and such Person by any act or omission
shall indicate approval thereof, consent thereto or acquiescence therein, or an
order shall be entered appointing a trustee, custodian, receiver or liquidator
of all or any substantial part of the assets of any Obligor or granting relief
to any Obligor or approving the petition in any such proceeding, and such order
shall remain in effect for more than ninety (90) days; or
(r)    Any Obligor shall fail generally to pay its debts as they become due or
suffer any writ of attachment or execution or any similar process to be issued
or levied against it or any substantial part of its Property which is not
released, stayed, bonded or vacated within thirty (30) days after its issue or
levy; or
(s)    Any Obligor shall have concealed, removed, or permitted to be concealed
or removed, any part of its Property, with intent to hinder, delay or defraud
its creditors or any of them, or made or suffered a transfer of any of its
Property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or shall have made any transfer of its Property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid; or
(t)    Any Change of Control shall occur;
(u)    Any Event of Default (as defined in the Revolving Credit Agreement, or in
the 2011 Term Loan Agreement or 2012 Term Loan Agreement) shall occur; or
(v)    any representation or warranty contained in Section 4.15 [Anti‑Money
Laundering/International Trade Law Compliance] is or becomes false or misleading
at any time, or any breach of or non‑compliance with Section 5.19 [Anti‑Money
Laundering/International Trade Law Compliance] or Section 6.11 [Anti‑Money
Laundering/International Trade Law Compliance].
7.2    [Intentionally Omitted].
7.3    Allocation of Proceeds. If an Event of Default shall have occurred and be
continuing, all payments received by the Agent under any of the Credit Documents
in respect of any principal of or interest on the Obligations or any other
amounts payable by the Borrower hereunder or thereunder, shall be applied by the
Agent in the following order and priority:
(a)    amounts due to the Agent and the Lenders in respect of fees and expenses
due under Section 5.10;
(b)    payments of any amounts due to the Agent and the Lenders, under
Sections 3.5, 3.9 and 5.14;

48



--------------------------------------------------------------------------------



(c)    payments of interest on the Loan to be applied for the ratable benefit of
the Lenders;
(d)    payments of principal of the Loan to be applied for the ratable benefit
of the Lenders;
(e)    payments of all other amounts due under any of the Credit Documents, if
any, to be applied for the ratable benefit of the Lenders; and
(f)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.
7.4    Remedies Cumulative. No remedy, right or power conferred upon the Agent
or the Lenders is intended to be exclusive of any other remedy, right or power
given hereunder or now or hereafter existing at law, in equity, or otherwise,
and all such remedies, rights and powers shall be cumulative.
8.    The Agent.
8.1    Appointment, Powers and Immunities.
(a)    Each Lender hereby irrevocably appoints and authorizes the Agent to act
as its agent hereunder and under the other Credit Documents with such powers as
are specifically delegated to the Agent by the terms hereof and thereof,
together with such other powers as are reasonably incidental thereto. The Agent
(i) shall not have any duties or responsibilities except those expressly set
forth in this Agreement and the other Credit Documents, and shall not by reason
of this Agreement or any other Credit Document be a trustee for any Lender;
(ii) shall not be responsible to any Lender for any recitals, statements,
representations or warranties contained in this Agreement or any other Credit
Document, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Credit
Document, or for the value, validity, effectiveness, genuineness,
enforceability, execution, filing, registration, collectability, recording,
perfection, existence or sufficiency of this Agreement or any other Credit
Document or any other document referred to or provided for herein or therein or
any property covered thereby or for any failure by any Party or any other Person
to perform any of its obligations hereunder or thereunder, and shall not have
any duty to inquire into or pass upon any of the foregoing matters; (iii) shall
not be required to initiate or conduct any litigation or collection proceedings
hereunder or any other Credit Document except to the extent requested by the
Majority Lenders; (iv) SHALL NOT BE RESPONSIBLE FOR ANY MISTAKE OF LAW OR FACT
OR ANY ACTION TAKEN OR OMITTED TO BE TAKEN BY IT HEREUNDER OR UNDER ANY OTHER
CREDIT DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT REFERRED TO OR PROVIDED FOR
HEREIN OR THEREIN OR IN CONNECTION HEREWITH OR THEREWITH, INCLUDING, WITHOUT
LIMITATION, PURSUANT TO ITS OWN NEGLIGENCE, BUT NOT INCLUDING AND EXCEPT FOR THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT; (v) shall not be bound by
or obliged to recognize any agreement among or between the Borrower, the Agent,
and any Lender other than this Agreement and the other Credit Documents,
regardless of whether the

49



--------------------------------------------------------------------------------



Agent has knowledge of the existence of any such agreement or the terms and
provisions thereof; (vi) shall not be charged with notice or knowledge of any
fact or information not herein set out or provided to the Agent in accordance
with the terms of this Agreement or any other Credit Document; (vii) shall not
be responsible for any delay, error, omission or default of any mail, telegraph,
cable or wireless agency or operator; and (viii) shall not be responsible for
the acts or edicts of any Governmental Authority. The Agent may employ agents
and attorneys‑in‑fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys‑in‑fact selected by it with
reasonable care.
(c)    Without the prior written consent of Agent and all of the Lenders, which
are not Defaulting Lenders, Agent shall not (i) modify or amend in any respect
whatsoever the interest rate provisions of the Credit Documents, (ii) increase
the Total Commitment, (iii) extend the Maturity Date other than in accordance
with the express provisions of the Credit Documents, (iv) extend or reduce the
due date for or the amount of the scheduled payments of principal or interest on
the Loans, (v) amend the definition of Majority Lenders or any requirement that
certain actions be taken only with the consent of a certain number of the
Lenders, (vi) release any Guarantor or any collateral for the Loan except as
provided in Section 5.17(c), (vii) modify or amend any provision of any Credit
Document which by its terms requires the consent of all of the Lenders for
amendment, or (viii) modify or amend this Section 8.1(b). From time to time upon
Agent's request, each Lender shall execute and deliver such documents and
instruments as may be reasonably necessary to enable Agent to effectively
administer and service the Loan in its capacity as Agent and in the manner
contemplated by the provisions of this Agreement. No amendment or agreement
shall increase the Lender Commitment of any Lender without the written consent
of such Lender.
(d)    All information provided to the Agent under or pursuant to the Credit
Documents, and all rights of the Agent to receive or request information, or to
inspect information or Property, shall be by the Agent on behalf of the Lenders.
If any Lender requests that it be able to receive or request such information,
or make such inspections, in its own right rather than through the Agent, the
Borrower will cooperate with the Agent and such Lender in order to obtain such
information or make such inspection as such Lender may reasonably require.
(e)    The Borrower shall be entitled to rely upon a written notice or a written
response from the Agent as being pursuant to concurrence or consent of the
Majority Lenders or all of the Lenders, as applicable, unless otherwise
expressly stated in the Agent's notice or response.
8.2    Reliance. The Agent shall be entitled to rely upon any certification,
notice or other communication (including any thereof by telephone, telex,
telecopy, telegram or cable) reasonably believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person or Persons,
and upon advice and statements of legal counsel (which may be counsel for the
Borrower), independent accountants and other experts selected by the Agent. The
Agent shall not be required in any way to determine the identity or authority of
any Person delivering or executing the same. As to any matters not expressly
provided for by this

50



--------------------------------------------------------------------------------



Agreement or any other Credit Document, the Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and thereunder in
accordance with instructions of the Majority Lenders, and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders. If any
order, writ, judgment or decree shall be made or entered by any court affecting
the rights, duties and obligations of the Agent under this Agreement or any
other Credit Document, then and in any of such events the Agent is authorized,
in its sole discretion, to rely upon and comply with such order, writ, judgment
or decree which it is advised by legal counsel of its own choosing is binding
upon it under the terms of this Agreement, the relevant Credit Document or
otherwise; and if the Agent complies with any such order, writ, judgment or
decree, then it shall not be liable to any Lender or to any other Person by
reason of such compliance even though such order, writ, judgment or decree may
be subsequently reversed, modified, annulled, set aside or vacated.
8.3    Defaults. The Agent shall not be deemed to have constructive knowledge of
the occurrence of a Default (other than the non‑payment of principal of or
interest on the Loan) unless it has received notice from a Lender or the
Borrower specifying such Default and stating that such notice is a "Notice of
Default". In the event that the Agent receives such a notice of the occurrence
of a Default, or whenever the Agent has actual knowledge of the occurrence of a
Default, the Agent shall give prompt written notice thereof to the Lenders (and
shall give each Lender prompt notice of each such non‑payment). The Agent shall
(subject to Section 8.7 hereof) take such action with respect to such Default as
shall be directed by the Majority Lenders and within its rights under the Credit
Documents and at law or in equity, provided that, unless and until the Agent
shall have received such directions, the Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, permitted hereby with
respect to such Default as it shall deem advisable in the best interests of the
Lenders and within its rights under the Credit Documents in order to preserve,
protect or enhance the collectability of the Loans, at law or in equity.
Provided, however, that if there is an occurrence of an Event of Default, then
in no event or under any circumstances shall any of the actions described in
Sections 8.1(b)(i) through (vii) of this Agreement be taken, without in each
instance the written consent of Agent and all of the Lenders, other than any
Defaulting Lender.
8.4    Rights as a Lender. With respect to the Total Commitment and the Loan,
Agent, in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting in its agency capacity, and the term "Lender" or "Lenders" shall,
unless the context otherwise indicates, include the Agent in its individual
capacity. The Agent may (without having to account therefor to any other Lender)
as a Lender, and to the same extent as any other Lender, accept deposits from,
lend money to and generally engage in any kind of banking, trust, letter of
credit, agency or other business with the Borrower (and any of its Affiliates)
as if it were not acting as the Agent but solely as a Lender. The Agent may
accept fees and other consideration from the Borrower (in addition to the fees
heretofore agreed to between the Borrower and the Agent) for services in
connection with this Agreement or otherwise without having to account for the
same to the Lenders.
8.5    Indemnification. The Lenders agree to indemnify the Agent, its officers,
directors, agents and Affiliates (to the extent not reimbursed by the Borrower
as may be required

51



--------------------------------------------------------------------------------



by the terms of the Credit Documents, and without limiting the obligation of the
Borrower to do so), ratably in accordance with each Lender's respective
Percentage, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever (INCLUDING BUT NOT LIMITED TO, THE CONSEQUENCES OF
THE NEGLIGENCE OF THE AGENT, BUT NOT THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE AGENT) which may be imposed on, incurred by or asserted against the Agent
in any way relating to or arising out of this Agreement or any other Credit
Document or any other documents contemplated by or referred to herein or
therein, or the transactions contemplated hereby or thereby (including, without
limitation, interest, penalties, reasonable attorneys' fees and amounts paid in
settlement in accordance with the terms of this Section 8, but excluding, unless
a Default has occurred and is continuing, normal administrative costs and
expenses incident to the performance of its agency duties hereunder) or the
enforcement of any of the terms hereof or thereof or of any such other
documents, INCLUDING BUT NOT LIMITED TO THE NEGLIGENCE OF THE AGENT, BUT NOT THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE AGENT, provided that no Lender
shall be liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the party to be indemnified, or from the
Agent's default in the express obligations of the Agent to the Lenders provided
for in this Agreement. The obligations of the Lenders under this Section 8.5
shall survive the termination of this Agreement and the repayment of the
Obligations.
8.6    Non‑Reliance on Agent and Other Lenders. Each Lender agrees that it has
received current financial information with respect to the Obligors and that it
has, independently and without reliance on the Agent or any other Lender and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of the Obligors and decision to enter into this Agreement
and that it will, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or any of the other Credit Documents. The
Agent shall not be required to keep itself informed as to the performance or
observance by any Party of this Agreement or any of the other Credit Documents
or any other document referred to or provided for herein or therein or to
inspect the properties or books of the Borrower or any Party except as
specifically required by the Credit Documents. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Agent hereunder or the other Credit Documents, the Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the affairs, financial condition or business of the
Borrower or any other Party (or any of their affiliates) which may come into the
possession of the Agent. Each Lender assumes all risk of loss in connection with
its Percentage in the Loans to the full extent of its Percentage therein. The
Agent assumes all risk of loss in connection with its Percentage in the Loans to
the full extent of its Percentage therein.
8.7    Failure to Act. Except for action expressly required of the Agent, as the
case may be, hereunder, or under the other Credit Documents, the Agent shall in
all cases be fully justified in failing or refusing to act hereunder and
thereunder unless it shall receive further assurances to its satisfaction by the
Lenders of their indemnification obligations under Section 8.5 hereof

52



--------------------------------------------------------------------------------



against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.
8.8    Resignation of Agent. Subject to the appointment and acceptance of a
successor Agent as provided below, the Agent may resign at any time by giving
notice thereof to the Lenders and the Borrower. The Agent shall resign upon the
request of the Majority Lenders to the extent that the Agent shall have
committed any gross negligence or willful misconduct in the performance of its
duties under this Agreement. Upon any such resignation, (i) the Majority Lenders
without the consent of the Borrower shall have the right to appoint a successor
Agent so long as such successor Agent is also a Lender at the time of such
appointment and (ii) the Majority Lenders shall have the right to appoint a
successor Agent that is not a Lender at the time of such appointment so long as
the Borrower (if no Event of Default is then in existence) consents to such
appointment (which consent shall not be unreasonably withheld). If no successor
Agent shall have been so appointed by the Majority Lenders and accepted such
appointment within 30 days after the retiring Agent's giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders, and with the
consent of the Borrower which shall not be unreasonably withheld, appoint a
successor Agent. Any successor Agent shall be an Eligible Institution. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations as Agent thereafter
arising hereunder and under any other Credit Documents, but shall not be
discharged from any liabilities for its actions as Agent prior to the date of
discharge. Such successor Agent shall promptly specify by notice to the Borrower
its principal office referred to in Section 2.1 and Section 2.2 hereof. After
any retiring Agent's resignation hereunder as Agent, the provisions of this
Section 8 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Agent.
8.9    No Partnership. Neither the execution and delivery of this Agreement nor
any of the other Credit Documents nor any interest the Lenders, the Agent or any
of them may now or hereafter have in all or any part of the Obligations shall
create or be construed as creating a partnership, joint venture or other joint
enterprise between the Lenders or among the Lenders and the Agent. The
relationship between the Lenders, on the one hand, and the Agent, on the other,
is and shall be that of principals and agent only, and nothing in this Agreement
or any of the other Credit Documents shall be construed to constitute the Agent
as trustee or other fiduciary for any Lender or to impose on the Agent any duty,
responsibility or obligation other than those expressly provided for herein and
therein.
8.10    Consents and Approvals. All communications from Agent to the Lenders
requesting the Lenders' determination, consent, approval or disapproval
(i) shall be given in the form of a written notice to each Lender, (ii) shall be
accompanied by a description of the matter or item as to which such
determination, approval, consent or disapproval is requested, or shall advise
each Lender where such matter or item may be inspected, or shall otherwise
describe the matter or issue to be resolved, (iii) shall include, if reasonably
requested by a Lender and to the extent not previously provided to such Lender,
written materials and a summary of all oral

53



--------------------------------------------------------------------------------



information provided to Agent by Borrower in respect of the matter or issue to
be resolved, and (iv) shall include Agent's recommended course of action or
determination in respect thereof. Each Lender shall reply promptly, but in any
event within ten (10) Business Days after receipt of the request therefor from
Agent (the "Lender Reply Period"). Unless a Lender shall give written notice to
Agent that it objects to the recommendation or determination of Agent (together
with a written explanation of the reasons behind such objection) within the
Lender Reply Period, such Lender shall be deemed to have approved of or
consented to such recommendation or determination. With respect to decisions
requiring the approval of the Majority Lenders or all the Lenders, Agent shall
submit its recommendation or determination for approval of or consent to such
recommendation or determination to all Lenders and upon receiving the required
approval or consent shall follow the course of action or determination of the
Majority Lenders (and each non‑responding Lenders shall be deemed to have
concurred with such recommended course of action) or all the Lenders, as the
case may be.
8.11    No Reliance on Agent's Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender's,
Affiliate's, participant's or assignee's customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
1020.220 (as hereafter amended or replaced, the "CIP Regulations"), or any other
Anti‑Terrorism Law, including any programs involving any of the following items
relating to or in connection with the Obligors, their Affiliates or their
agents, the Credit Documents or the transactions hereunder or contemplated
hereby: (1) any identity verification procedures, (2) any recordkeeping,
(3) comparisons with government lists, (4) customer notices or (5) other
procedures required under the CIP Regulations or such other Laws.
8.12    Section 313 of the Patriot Act. Each Lender or assignee or participant
of a Lender that is not incorporated under the Laws of the United States of
America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (i) an affiliate of a depository institution or
foreign bank that maintains a physical presence in the United States or foreign
county, and (ii) subject to supervision by a banking authority regulating such
affiliated depository institution or foreign bank) shall deliver to the Agent
the certification, or, if applicable, recertification, certifying that such
Lender is not a "shell" and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (1) within 10
days after the date of this Agreement, and (2) at such other times as are
required under the USA Patriot Act.
8.13    No Other Duties, etc. Anything herein to the contrary notwithstanding,
the Lead Arranger and Bookrunner listed on the cover page hereof shall not have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Agent or a
Lender hereunder.
9.    Miscellaneous.
9.1    No Waiver, Amendments. No waiver of any Default shall be deemed to be a
waiver of any other Default. No failure to exercise or delay in exercising any
right or power

54



--------------------------------------------------------------------------------



under any Credit Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power preclude any further or
other exercise thereof or the exercise of any other right or power. Except as
may be prohibited by Section 8.1 hereof, no amendment, modification or waiver of
any provision of any Credit Document shall be effective unless the same is in
writing and signed by the Borrower and the Majority Lenders, provided that, at
any time that all of the Lenders hereunder shall also be lenders under the
Revolving Credit Agreement, this Agreement shall deem to be automatically
amended by any amendment entered into by the parties to the Revolving Credit
Agreement with respect to the covenants contained in Sections 5.3, 5.15, 6.6 and
6.8 hereof (and the defined terms relating thereto), and the parties hereto
shall enter into a substantially identical amendment of this Agreement. No
notice to or demand on the Borrower or any other Person shall entitle the
Borrower or any other Person to any other or further notice or demand in similar
or other circumstances.
9.2    Notices. Any notice, request, demand, direction or other communication
(for purposes of this Section 9.2 only, a "Notice") to be given to or made upon
any party hereto under any provision of this Agreement shall be given or made by
telephone or in writing (which includes by means of electronic transmission
(i.e., "e‑mail") or facsimile transmission or by setting forth such Notice on a
site on the World Wide Web (a "Website Posting") if Notice of such Website
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 9.2) in accordance with this Section 9.2. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on the signature pages hereof or in
accordance with any subsequent unrevoked Notice from any such party that is
given in accordance with this Section 9.2. Any Notice shall be effective:
(c)    In the case of hand‑delivery, when delivered;
(d)    If given by mail, four days after such Notice is deposited with the
United States Postal Service, with first‑class postage paid, return receipt
requested;
(e)    In the case of a telephonic Notice, when a party is contacted by the
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, a
Website Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(f)    In the case of a facsimile transmission, when sent to the applicable
party's facsimile machine's telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(g)    In the case of electronic transmission, when actually received;
(h)    In the case of a Website Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 9.2; and

55



--------------------------------------------------------------------------------



(i)    If given by any other means (including by overnight courier), when
actually received. Any Lender giving a Notice to an Obligor shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.
9.3    Venue. ALLEGHENY COUNTY, PENNSYLVANIA SHALL BE A PROPER PLACE OF VENUE TO
ENFORCE PAYMENT OR PERFORMANCE OF THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS,
UNLESS THE AGENT SHALL GIVE ITS PRIOR WRITTEN CONSENT TO A DIFFERENT VENUE. THE
BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NONEXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS IN THE COMMONWEALTH OF PENNSYLVANIA AND AGREES AND
CONSENTS THAT SERVICE OF PROCESS MAY BE MADE UPON IT IN ANY PROCEEDING ARISING
OUT OF ANY OF THE CREDIT DOCUMENTS BY SERVICE OF PROCESS AS PROVIDED BY
PENNSYLVANIA LAW. THE BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF
THE CREDIT DOCUMENTS IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
PENNSYLVANIA, OR IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
PENNSYLVANIA, PITTSBURGH DIVISION, AND HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIMS THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER (A) AGREES TO DESIGNATE AND
MAINTAIN AN AGENT FOR SERVICE OF PROCESS IN THE COMMONWEALTH OF PENNSYLVANIA IN
CONNECTION WITH ANY SUCH SUIT, ACTION OR PROCEEDING AND TO DELIVER TO THE AGENT
EVIDENCE THEREOF AND (B) IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF
ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
NOTICE GIVEN AS PROVIDED FOR IN THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE AGENT OR THE LENDERS TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY JURISDICTION OR TO SERVE PROCESS IN ANY
MANNER PERMITTED BY APPLICABLE LAW. THE BORROWER HEREBY IRREVOCABLY AGREES THAT
ANY LEGAL ACTION OR PROCEEDING AGAINST THE AGENT OR ANY LENDER ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER CREDIT DOCUMENTS SHALL BE BROUGHT
AND MAINTAINED IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA OR
THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA,
PITTSBURGH DIVISION.
9.4    Choice of Law. THIS AGREEMENT, THE NOTES AND THE OTHER CREDIT DOCUMENTS
HAVE BEEN NEGOTIATED, EXECUTED AND DELIVERED IN THE COMMONWEALTH OF PENNSYLVANIA
AND SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA, INCLUDING ALL APPLICABLE FEDERAL

56



--------------------------------------------------------------------------------



LAW, FROM TIME TO TIME IN FORCE IN THE COMMONWEALTH OF PENNSYLVANIA.
9.5    Survival; Parties Bound; Successors and Assigns. (a) All representations,
warranties, covenants and agreements made by or on behalf of the Borrower in
connection herewith shall survive the execution and delivery of the Credit
Documents, shall not be affected by any investigation made by any Person, and
shall bind the Borrower and its successors, trustees, receivers and assigns and
inure to the benefit of the successors and assigns of the Agent, the Lenders;
provided, however, that the Borrower may not assign or transfer any of its
rights or obligations hereunder without the prior written consent of the Agent
and all of the Lenders, and any such assignment or transfer without such consent
shall be null and void.
(a)    Subject to Sections 9.5(d) and (e) of this Agreement, a Lender may assign
part of its Lender Commitment to an Eligible Institution so long as such
assignment shall (i) include the voting rights and all other rights and
obligations attributable thereto, and include a written assumption by the
assignee of the assigning Lender's obligations under the Credit Documents,
(ii) require the written consent of the Borrower (so long as no Event of Default
is then in existence) and the Agent, such consents not to be unreasonably
withheld, (iii) be in a minimum amount of $5,000,000.00 if assigned to a Person
not already a Lender, (iv) not reduce the Lender's Lender Commitment to an
amount less than $5,000,000.00, unless such Lender Commitment is reduced to
zero, and (v) include payment to the Agent by the Lender of a service fee for
each assignment equal to $3,000.00. Any attempted assignment which is not
permitted in accordance with this subsection shall be treated as a sale of a
participating interest.
(b)    Subject to Section 9.5(d) and (e) of this Agreement, a Lender may sell
participating interests in any of its portion of the Loan to (i) any Person so
long as such participation shall (A) limit the voting rights of the participant,
if any, to the ability to vote for changes in the amount of the Total
Commitment, or the applicable Lender Commitment, the interest rate on the Loan
(or any extension of the time for the payment thereof), the requirements for
Guaranties and for collateral, and the Maturity Date, and (B) require written
notice to the Agent and the Borrower but not any consent of the Agent, the
Borrower or any other Lender; and (ii) any Person formed to hold LIBOR
Borrowings for specific LIBOR Interest Periods, with liquidity and credit
support provided by the participating Lender, so long as such participation
shall convey no voting rights to the participant. In connection with any sale of
a participating interest made in compliance with this Agreement, (i) the
participating Lender shall continue to be liable for its Lender Commitment and
its other obligations under the Credit Documents, (ii) the Agent, the Borrower
and the other Lenders shall continue to deal solely and directly with the
participating Lender in connection with such Lender's rights and obligations
under the Credit Documents, and (iii) the participant may not require the
participating Lender to take or refrain from taking any action under the Credit
Documents that is in conflict with the terms and provisions of the Credit
Documents, and (iv) the participant shall have the same rights that a Lender may
have under Section 5.14.

57



--------------------------------------------------------------------------------



(c)    A Lender may assign all or part of its Loan or its Lender Commitment to
another Lender, an Affiliate of the Lender, or to an Approved Fund, without
written consent of the Agent and the Borrower.
(d)    Notwithstanding any provision hereof to the contrary, any Lender may
assign and pledge all or any portion of its Lender Commitment and Loans to a
Federal Reserve Bank; provided, however, that any such assignment or pledge
shall not relieve such Lender from its obligations under the Credit Documents.
(e)    The term of this Agreement shall be until the final maturity of the Notes
and the payment of all amounts due under the Credit Documents.
(f)    Any Lender may share information with respect to any of the Obligors with
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Agreement.
(g)    No assignment or participation of any Lender's interest to any Obligor or
any Affiliate of any Obligor shall be permitted.
9.6    Counterparts. This Agreement may be executed in several identical
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
instrument, and all such separate counterparts shall constitute but one and the
same instrument.
9.7    Usury Not Intended; Refund of Any Excess Payments. It is the intent of
the parties in the execution and performance of this Agreement to contract in
strict compliance with the usury laws of the Commonwealth of Pennsylvania and
the United States of America from time to time in effect. In furtherance
thereof, the Agent, the Lenders and the Borrower stipulate and agree that none
of the terms and provisions contained in this Agreement or the other Credit
Documents shall ever be construed to create a contract to pay for the use,
forbearance or detention of money with interest at a rate in excess of the
Ceiling Rate and that for purposes hereof "interest" shall include the aggregate
of all charges which constitute interest under such laws that are contracted
for, reserved, taken, charged or received under this Agreement. In determining
whether or not the interest paid or payable, under any specific contingency,
exceeds the Ceiling Rate, the Borrower, the Agent and the Lenders shall, to the
maximum extent permitted under applicable law, (a) characterize any nonprincipal
payment as an expense, fee or premium rather than as interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) "spread" the total amount
of interest throughout the entire contemplated term of the Loans. The provisions
of this paragraph shall control over all other provisions of the Credit
Documents which may be in apparent conflict herewith.
9.8    Captions. The headings and captions appearing in the Credit Documents
have been included solely for convenience and shall not be considered in
construing the Credit Documents.

58



--------------------------------------------------------------------------------



9.9    Severability. If any provision of any Credit Documents shall be invalid,
illegal or unenforceable in any respect under any applicable law, the validity,
legality and enforceability of the remaining provisions shall not be affected or
impaired thereby.
9.10    Disclosures. Every reference in the Credit Documents to disclosures of
the Borrower to the Agent and the Lenders in writing, to the extent that such
references refer to disclosures at or prior to the execution of this Agreement,
shall be deemed strictly to refer only to written disclosures delivered to the
Agent and the Lenders in an orderly manner concurrently with the execution
hereof.
9.11    Entire Agreement. THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS TOGETHER
CONSTITUTE A WRITTEN AGREEMENT AND REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AS TO THE SUBJECT MATTER HEREOF AND THEREOF, AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
9.12    Waiver of Jury Trial. THE BORROWER, THE AGENT AND THE LENDERS WAIVE THE
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO,
THE SUBJECT MATTER OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS OR ANY
OF THE TRANSACTIONS RELATED TO ANY OF THE CREDIT DOCUMENTS. THIS WAIVER IS
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY MADE BY BORROWER, THE AGENT AND THE
LENDERS AND BORROWER, THE AGENT AND THE LENDERS ACKNOWLEDGE THAT NONE OF THE
THEM NOR ANY PERSON ACTING ON BEHALF OF ANY OF THEM HAS OR HAVE MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. THE BORROWER, THE AGENT AND THE LENDERS FURTHER
ACKNOWLEDGE THAT EACH OF THEM HAS BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY
TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED BY ITS OWN FREE WILL, AND THAT
EACH OF THEM HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. THE
BORROWER, THE AGENT AND THE LENDERS AGREE THAT THE OBLIGATIONS EVIDENCED BY THIS
AGREEMENT ARE EXEMPTED TRANSACTIONS UNDER THE TRUTH‑IN‑LENDING ACT, 15 U.S.C.
SECTION 1601, ET SEQ. THE BORROWER, THE AGENT AND THE LENDERS FURTHER
ACKNOWLEDGE THAT EACH OF THEM HAS READ AND UNDERSTANDS THE MEANING OF THIS
WAIVER PROVISION.
9.13    Keepwell. Each Obligor, if it is a Qualified ECP Loan Party, jointly and
severally, hereby absolutely unconditionally and irrevocably (a) guarantees the
prompt payment and performance of all Swap Obligations owing by each
Non‑Qualifying Party (it being understood and agreed that this guarantee is a
guaranty of payment and not of collection), and (b) undertakes to provide such
funds or other support as may be needed from time to time by any

59



--------------------------------------------------------------------------------



Non‑Qualifying Party to honor all of such Non‑Qualifying Party's obligations
under this Agreement or any Credit Document in respect of Swap Obligations
(provided, however, that each Qualified ECP Loan Party shall only be liable
under this Section 9.13 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 9.13, or
otherwise under this Agreement or any Credit Document, voidable under applicable
law, including applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Loan Party under this Section 9.13 shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
Credit Documents. Each Qualified ECP Loan Party intends that this Section 9.13
constitute, and this Section 9.13 shall be deemed to constitute, a guarantee of
the obligations of, and a "keepwell, support, or other agreement" for the
benefit of each other Borrower and Guarantor for all purposes of
Section 1a(18(A)(v)(II) of the CEA.
9.14    USA PATRIOT Act Notice. To help the government fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify and record information that identifies each
Borrower that opens an account. What this means: when the Borrower opens an
account, the financial institution will ask for the business name, business
address, taxpayer identifying number and other information that will allow the
financial institution to identify the Borrower, such as organizational
documents. For some businesses and organizations, the financial institution may
also need to ask for identifying information and documentation relating to
certain individuals associated with the business or organization.
[SIGNATURE PAGE FOLLOWS]

























60



--------------------------------------------------------------------------------







[SIGNATURE PAGE 1 OF 3 OF 2013 TERM LOAN AGREEMENT]
IN WITNESS WHEREOF, the parties hereto have executed this 2013 Term Loan
Agreement as of the date set forth above.
EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
By:
EastGroup Properties General Partners, Inc., General Partner

By:
/s/ N. Keith McKey
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
/s/ Bruce Corkern            Bruce Corkern, Senior Vice President, Controller
and Chief Accounting Officer

EASTGROUP PROPERTIES, INC., a Maryland corporation
By:
/s/ N. Keith McKey
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
/s/ Bruce Corkern                Bruce Corkern, Senior Vice President,
Controller and Chief Accounting Officer

Address:
190 East Capitol Street, Suite 400
Jackson, Mississippi 39201
Attention:    Chief Financial Officer

61



--------------------------------------------------------------------------------



[SIGNATURE PAGE 2 OF 3 OF 2013 TERM LOAN AGREEMENT]
Lender Commitment:    $45,000,000    PNC BANK, NATIONAL ASSOCIATION,
Percentage:    60%    as Administrative Agent and as a Lender
By:
/s/ Andrew T. White
Andrew T. White, Senior Vice President

Address:
1600 Market Street, 30th Floor
Mail Stop: F2‑F070‑30‑3
Philadelphia, PA 19103
Attention: Andrew T. White/Real Estate Banking
Telephone No.: (215) 585‑6123
Telecopy No.: (215) 585‑5806
E‑Mail: andrew.white@pnc.com
With a copy to:
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Kate Lorenzato
Telephone No.: (412) 768‑2669
Telecopy No: (412) 768‑5754
E‑Mail: kathleen.lorenzato@pnc.com








--------------------------------------------------------------------------------



[SIGNATURE PAGE 3 OF 3 OF 2013 TERM LOAN AGREEMENT]
Lender Commitment:    $30,000,000    SUNTRUST BANK, as a Lender
Percentage:    40%    
By:    /s/ Nancy B. Richards
Name:    Nancy B. Richards
Title:    Senior Vice President
Address:
American Center West
8330 Boone Boulevard, 8th Floor
Vienna, VA 22182-2624
Attn: Nancy Richards
Telephone No.: 703-442-1557
Telecopy No.: 703-442-1570
E-Mail: nancy.richards@suntrust.com










--------------------------------------------------------------------------------



JOINDER OF GUARANTORS
Each of the undersigned, EastGroup Properties Holdings, Inc., EastGroup
Properties General Partners, Inc., Sample 1‑95 Associates, and EastGroup TRS,
Inc., hereby joins in this 2013 Term Loan Agreement solely for the purpose of
making the representations and warranties with respect to it contained in this
2013 Term Loan Agreement and for the purpose of covenanting and agreeing to be
bound by the covenants and agreements with respect to it contained in this 2013
Term Loan Agreement.
EASTGROUP PROPERTIES HOLDINGS, INC., a Delaware corporation




By:
/s/ N. Keith McKey
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
/s/ Bruce Corkern
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer

EASTGROUP PROPERTIES GENERAL PARTNERS, INC., a Delaware corporation




By:
/s/ N. Keith McKey
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
/s/ Bruce Corkern
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer





--------------------------------------------------------------------------------





[SIGNATURE PAGE 2 TO GUARANTOR JOINDER]




SAMPLE 1-95 ASSOCIATES, a Florida general partnership




By:
EastGroup Properties General Partners, Inc., a Delaware corporation, General
Partner



By:
/s/ N. Keith McKey
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
/s/ Bruce Corkern
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer





EASTGROUP TRS, INC., a Delaware corporation




By:
/s/ N. Keith McKey
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
/s/ Bruce Corkern
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer


--------------------------------------------------------------------------------



SCHEDULE I
TABLE 1
LEVEL
S&P RATING / MOODY'S RATING / FITCH RATING
APPLICABLE MARGIN
 
 
LIBOR BORROWING
BASE RATE BORROWING
I
Better than or equal to BBB+/Baal
1.25%
0.25%
II
BBB/Baa2
1.40%
0.40%
III
BBB‑/Baa3
1.70%
0.70%
IV
Worse than BBB‑/Baa3
2.10%
1.10%




Schedule I ‑ 1



--------------------------------------------------------------------------------



EXHIBIT A
OFFICER'S CERTIFICATE


INTENTIONALLY OMITTED





--------------------------------------------------------------------------------



EXHIBIT B
[pgh1general9582087v9e_image1.jpg]LOAN DISBURSEMENT AUTHORIZATION


INTENTIONALLY OMITTED







Exhibit B ‑ 1



--------------------------------------------------------------------------------



EXHIBIT C
2013 TERM LOAN NOTE
$[____________]
Made as of December ___, 2013
to be effective as of December 20, 2013

FOR VALUE RECEIVED EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
and EASTGROUP PROPERTIES, INC., a Maryland corporation (herein collectively
called "Maker"), jointly and severally promise to pay to the order of
[_____________________], a [_____________] (___________, and any subsequent
holder, being hereinafter called the "Payee"), at the offices of PNC Bank,
National Association, a national banking association, as "Agent" under the Loan
Agreement (as hereinafter defined), at One PNC Plaza, 249 Fifth Avenue, Mail
Stop P1‑POPP‑19‑2, Pittsburgh, PA 15222, or at such other place as the Payee may
hereafter designate in writing, in immediately available funds and in lawful
money of the United States of America, the principal sum of [________________]
Dollars ($[_____________]) (or the unpaid balance of all principal advanced
against this 2013 Term Loan Note (the "Note"), if that amount is less), together
with interest on the unpaid principal balance of this Note from time to time
outstanding at the Stated Rate and interest on all past due amounts, both
principal and accrued interest, at the Past Due Rate; provided, that for the
full term of this Note the interest rate produced by the aggregate of all sums
paid or agreed to be paid to the Payee for the use, forbearance or detention of
the debt evidenced hereby (including, but not limited to, all interest on this
Note at the Stated Rate) shall not exceed the Ceiling Rate.
1.    Definitions. Any terms not defined herein shall have the meaning given to
them in the 2013 Term Loan Agreement dated of even date herewith among the
Maker, the Agent, the Payee and certain other Lenders (as the same may be
amended or modified, the "Loan Agreement").
2.    Rate Change Automatically and Without Notice. Without notice to Maker or
any other person or entity and to the full extent allowed by applicable law from
time to time in effect, the Adjusted Base Rate and the Ceiling Rate shall each
automatically fluctuate upward and downward as and in the amount by which the
Adjusted Base Rate and such maximum nonusurious rate of interest permitted by
applicable law, respectively, fluctuates.
3.    Calculation of Interest. Interest shall be computed on an actual/actual
basis. Interest accrued on the unpaid principal balance of this Note shall be
computed on the basis of the actual number of days elapsed in the applicable
calendar period in which it accrued.
4.    Excess Interest Will be Refunded or Credited. If, for any reason whatever,
the interest paid or received on this Note during its full term produces a rate
which exceeds the Ceiling Rate, the Payee shall refund to the Maker or, at the
Payee's option, credit against the principal of this Note such portion of that
interest as shall be necessary to cause the interest paid on this Note to
produce a rate equal to the Ceiling Rate.

Exhibit C ‑ 1



--------------------------------------------------------------------------------



5.    Interest Will Be Spread. All sums paid or agreed to be paid to the Payee
for the use, forbearance or detention of the indebtedness evidenced hereby, to
the extent permitted by applicable law and to the extent necessary to avoid
violating applicable usury laws, shall be amortized, prorated, allocated and
spread in equal parts throughout the full term of this Note, so that the
interest rate is uniform throughout the full term of this Note.
6.    Payment Schedule. The principal of this Note shall be due and payable on
the Maturity Date. Accrued and unpaid interest shall be due and payable on each
Interest Payment Date. All payments shall be applied first to accrued interest,
the balance to principal.
7.    Prepayment. Maker may prepay this Note only as provided in the Loan
Agreement.
8.    Advances of Loan. Interest on the amount of each advance against this Note
shall be computed on the amount of the unpaid balance of that advance from the
date it is made until the date it is repaid. The unpaid principal balance of
this Note at any time shall be the total of all principal lent against this Note
to Maker or for Maker's account less the sum of all principal payments and
permitted prepayments on this Note received by the Payee. Absent manifest error,
the Payee's computer records shall on any day conclusively evidence the unpaid
balance of this Note and its advances and payments history posted up to that
day. All loans and advances and all payments and permitted prepayments made on
this Note may be (but are not required to be) endorsed by the Payee on the
schedule attached hereto (which is hereby made a part hereof for all purposes)
or otherwise recorded in the Payee's computer or manual records; provided, that
the Payee's failure to make notation of (a) any principal advance or accrual of
interest shall not cancel, limit or otherwise affect Maker's obligations or the
Payee's rights with respect to that advance or accrual, or (b) any payment or
permitted prepayment of principal or interest shall not cancel, limit or
otherwise affect Maker's entitlement to credit for that payment as of the date
of its receipt by the Payee.
9.    Loan Agreement. This Note has been issued pursuant to the terms of the
Loan Agreement, to which reference is made for all purposes. Advances against
this Note by the Payee shall be governed by the Loan Agreement. The Payee is
entitled to the benefits of the Loan Agreement. As additional security for this
Note, Maker hereby grants to the Payee an express lien against, security
interest in and contractual right of setoff in and to, all property and any and
all deposits (general or special, time or demand, provisional or final) at any
time held by the Payee for any Maker's credit or account.
10.    Defaults and Remedies. Time is of the essence. Maker's failure to pay any
principal or accrued interest owing on this Note when due and after expiration
of any applicable period for notice and right to cure such a failure which is
specifically provided for in the Loan Agreement or any other provision of this
Note, or the occurrence of any Event of Default under the Loan Agreement or any
other Credit Documents shall constitute a default under this Note, whereupon the
Payee may elect to exercise any or all rights, powers and remedies afforded
(a) under the Loan Agreement and all other papers related to this Note and
(b) by law, including the right to accelerate the maturity of this entire Note.




--------------------------------------------------------------------------------



In addition to and cumulative of such rights, the Payee is hereby authorized at
any time and from time to time after any such Event of Default, at Payee's
option, without notice to Maker or any other person or entity (all rights to any
such notice being hereby waived), to set off and apply any and all of any
Maker's deposits at any time held by the Payee, and any other debt at any time
owing by the Payee to or for the credit or account of any Maker, against the
outstanding balance of this Note, in such order and manner as the Payee may
elect in its sole discretion.
The Payee's right to accelerate this Note on account of any late payment or
other Event of Default shall not be waived or deemed waived by the Payee by
reason of the Payee's having previously accepted one or more late payments or by
reason of the Payee's otherwise not accelerating this Note or exercising other
remedies for any Event of Default, and in no event shall the Payee ever be
obligated or deemed obligated to notify Maker or any other person that Payee is
requiring strict compliance with this Note or any papers securing or otherwise
relating to it before the Payee may accelerate this Note or exercise any other
remedy.
11.    [Intentionally Omitted]
12.    Waivers. Except only for any notices which are specifically required by
the Loan Agreement, Maker and any and all co‑makers, endorsers, guarantors and
sureties severally waive notice (including, but not limited to, notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability and consent that the time
of payment hereof may be extended and re‑extended from time to time without
notice to any of them. Each such person agrees that his, her or its liability on
or with respect to this Note shall not be affected by any release of or change
in any guaranty or security at any time existing or by any failure to perfect or
maintain perfection of any lien against or security interest in any such
security or the partial or complete unenforceability of any guaranty or other
surety obligation, in each case in whole or in part, with or without notice and
before or after maturity.
13.    [Intentionally Omitted]
14.    Governing Law, Jurisdiction and Venue. THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA AND
THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.
15.    General Purpose of Loan. Maker warrants and represents to the Payee that
all loans evidenced by this Note are and will be for business, commercial,
investment or other similar purpose.
16.    Participations and Assignments. The Payee reserves the right to sell
participations, assign interests or both, in all or any part of this Note or the
debt evidenced by this Note, in accordance with the Loan Agreement.
17.    Provisions Relating to Co‑Makers. Each Maker agrees that it shall never
be entitled to be subrogated to any of the Payee's rights against any Obligor or
any other person or




--------------------------------------------------------------------------------



entity or any collateral or offset rights held by the Payee for payment of the
indebtedness and obligations incurred under or pursuant to the Credit Documents
(the "Debt") until full payment of the Debt, complete performance of all of the
obligations of the Obligors under the Credit Documents and final termination of
the Payee's obligations, if any, to make further advances under this Note or to
provide any other financial accommodations to any Obligor. The value of the
consideration received and to be received by each Maker is reasonably worth at
least as much as the liability and obligation of each Maker incurred or arising
under this Note and all other Credit Documents. Each Maker has determined that
such liability and obligation may reasonably be expected to substantially
benefit each Maker directly or indirectly. Each Maker has had full and complete
access to the underlying papers relating to the Debt and all other papers
executed by any Obligor or any other person or entity in connection with the
Debt, has reviewed them and is fully aware of the meaning and effect of their
contents. Each Maker is fully informed of all circumstances which bear upon the
risks of executing this Note and which a diligent inquiry would reveal. Each
Maker has adequate means to obtain from each other Maker on a continuing basis
information concerning such other Maker's financial condition, and is not
depending on the Payee or Agent to provide such information, now or in the
future. Each Maker agrees that neither Agent nor the Payee shall have any
obligation to advise or notify any Maker or to provide any Maker with any data
or information regarding any other Maker.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








--------------------------------------------------------------------------------



[SIGNATURE PAGE 1 OF 1 – 2013 TERM LOAN NOTE]
EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
By:
EastGroup Properties General Partners, Inc., General Partner

By:
______________________________
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
______________________________
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer

EASTGROUP PROPERTIES, INC., a Maryland corporation
By:
___________________________________
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
____________________________________
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer

Address:
190 East Capitol Street, Suite 400
Jackson, Mississippi 39201
Attention:    Chief Financial Officer





Exhibit C ‑ 5



--------------------------------------------------------------------------------



2013 TERM LOAN NOTE (CONT'D)
SCHEDULE
PAYMENTS OF PRINCIPAL
Amount of
Amount of    Principal    Maturity    Notation
Date    Loan    Repaid    Date    Made By



Exhibit C ‑ 6



--------------------------------------------------------------------------------



EXHIBIT D
OPINION OF COUNSEL
(For Borrower and Guarantors)


INTENTIONALLY OMITTED





Exhibit D ‑ 1



--------------------------------------------------------------------------------



EXHIBIT E
REQUEST FOR CONVERSION/CONTINUATION
[OPTION A: NOTICE OF CONVERSION TO
LIBOR OPTION]
PNC BANK, NATIONAL ASSOCIATION
PNC Firstside Center
500 First Avenue
Pittsburgh, PA 15219
Ladies and Gentlemen:
The undersigned refers to the 2013 Term Loan Agreement dated as of
December ____, 2013, to be effective as of December 20, 2013 (as amended,
restated, supplemented or modified from time to time, the "Loan Agreement")
among EASTGROUP PROPERTIES L.P., a Delaware limited partnership, and EASTGROUP
PROPERTIES, INC., a Maryland corporation (collectively, "Borrower") and PNC
BANK, NATIONAL ASSOCIATION, a national banking association (the "Agent"), as
Administrative Agent for itself and for the Lenders. Terms defined in the Loan
Agreement shall have the same meanings assigned to them therein when used
herein.
The undersigned Borrower hereby gives notice, irrevocably, that it wishes to
convert all or part of the outstanding Loan subject to the Base Rate Option into
a LIBOR Borrowing as follows:
(a)    The amount and proposed date of conversion to the LIBOR Option (must be
three (3) Business Days after date of this Notice of Conversion or election to
LIBOR Option):
Amount
Conversion Date:
$______________
_______________, 20__

(b)    Aggregate amount of the Loan to be converted to each LIBOR Borrowing
(must be at least $1,000,000 for each LIBOR Interest Period selected) and LIBOR
Interest Period (must be one (1), two (2), three (3) or six (6) months (or such
other period of less than one (1) Month) as the Agent in its discretion may
allow Borrower to elect if available from all Lenders) and end before the
Expiration Date to apply to the following conversion:

Exhibit E ‑ 1



--------------------------------------------------------------------------------



Amount
LIBOR Interest Period
LIBOR Option
$___________
__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%
$___________
__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%


$___________


__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%
$___________
__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%

The undersigned confirms as of the date hereof that no Event of Default or
Default has occurred and is continuing.
DATED:    ______________, 20___    Very truly yours,
EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
By:
EastGroup Properties General Partners, Inc., General Partner

By:
______________________________
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
______________________________
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer





--------------------------------------------------------------------------------





EASTGROUP PROPERTIES, INC., a Maryland corporation
By:
___________________________________
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
____________________________________
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer

Address:
190 East Capitol Street, Suite 400
Jackson, Mississippi 39201
Attention:    Chief Financial Officer








--------------------------------------------------------------------------------



[OPTION B:    CONTINUATION OF LIBOR OPTION]
PNC BANK, NATIONAL ASSOCIATION
PNC Firstside Center
500 First Avenue
Pittsburgh, PA 15219
Ladies and Gentlemen:
The undersigned refers to the 2013 Term Loan Agreement dated as of
December ____, 2013, to be effective as of December 20, 2013 (as amended,
restated, supplemented or modified from time to time, the "Loan Agreement")
among EASTGROUP PROPERTIES L.P., a Delaware limited partnership, and EASTGROUP
PROPERTIES, INC., a Maryland corporation (collectively, "Borrower") and PNC
BANK, NATIONAL ASSOCIATION, a national banking association (the "Agent"), as
Administrative Agent for itself and for the Lenders. Terms defined in the Loan
Agreement shall have the same meanings assigned to them therein when used
herein.
The undersigned Borrower hereby gives notice, irrevocably, that it wishes to
continue all or part of the outstanding LIBOR Borrowing with a LIBOR Interest
Period whose last day is _______________, 20__ (the "Subject Tranche").
The aggregate amount of Subject Tranche to be continued under the LIBOR Option
(must be at least $1,000,000 for each LIBOR Interest Period selected) and LIBOR
Interest Period (must be one (1), two (2), three (3) or six (6) months (or such
other period of less than one (1) Month as the Agent in its discretion may allow
Borrower to elect if available from all Lenders) and end before the Expiration
Date) are set forth below.
Amount
LIBOR Interest Period
LIBOR Option
$___________
__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%
$___________
__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%
$___________
__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%
$___________
__________ month(s)
(from ________, 20__ to ___________, 20__)
______________%




Exhibit E ‑ 4



--------------------------------------------------------------------------------



The undersigned confirms as of the date hereof that no Event of Default or
Default has occurred and is continuing.
DATED:    ______________, 20___    Very truly yours,
EASTGROUP PROPERTIES, L.P., a Delaware limited partnership
By:
EastGroup Properties General Partners, Inc., General Partner

By:
______________________________
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
______________________________
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer

EASTGROUP PROPERTIES, INC., a Maryland corporation
By:
___________________________________
N. Keith McKey, Executive Vice President, Chief Financial Officer, Secretary and
Treasurer

By:
____________________________________
Bruce Corkern, Senior Vice President, Controller and Chief Accounting Officer

Address:
190 East Capitol Street, Suite 400
Jackson, Mississippi 39201
Attention:    Chief Financial Officer



Exhibit E ‑ 5

